 

Exhibit 10.1

  

PURCHASE AND SALE AGREEMENT

(MORENO MARKETPLACE)

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is dated as of September 16, 2015
(the “Effective Date”), by and between TNP SRT PORTFOLIO I, LLC, a Delaware
limited liability company (“Seller”), and THE PHILLIPS EDISON GROUP LLC, an Ohio
limited liability company (“Buyer”).

 

Recitals

 

A.         Buyer desires to acquire the Property from Seller and Seller desires
to sell the Property to Buyer, upon the terms and subject to the conditions set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises, the mutual representations,
warranties, covenants and agreements hereinafter contained, and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged and intending to be legally bound, the Parties hereby agree as
follows:

 

1.           Definitions. Capitalized terms used in this Agreement shall have
the meanings set forth in Addendum I attached hereto.

 

2.           Agreement to Purchase and Sell. Subject to and upon the terms and
conditions herein set forth and the representations and warranties contained
herein, Seller agrees to sell the Property to Buyer, and Buyer agrees to
purchase the Property from Seller.

 

3.           Consideration. Seller and Buyer agree that the total Consideration
for the Property shall be Nineteen Million Four Hundred Thousand and No/100ths
Dollars ($19,400,000.00).

 

(a)        Deposit; Additional Deposit; Balance of Consideration. The
Consideration shall comprise the following components:

 

(i)           Initial Earnest Money Deposit; Remaining Earnest Money Deposit.
Within two (2) Business Days of the Effective Date, Buyer shall deposit the
Initial Earnest Money Deposit in escrow with the Title Company. If Buyer
notifies Seller in writing on or before the end of the Due Diligence Period of
Buyer’s election to proceed to close pursuant to the terms hereof, Buyer shall
deposit the Remaining Earnest Money Deposit with the Title Company within two
(2) Business Days after the Approval Date. The Earnest Money shall be held in a
federally insured interest-bearing account and interest accruing thereon shall
be for the account of Buyer. In the event the transaction contemplated hereby is
consummated, the Earnest Money plus interest accrued thereon while held by the
Title Company shall be credited against Buyer’s payment obligations under this
Agreement.

 



Purchase and Sale Agreement

Page 1 of 35

 

 

(ii)           Cash. Immediately available funds, in an amount equal to the
Consideration, less the Earnest Money and the Non-Refundable Payment.

 

(b)        Non-Refundable Payment. Within two (2) Business Days after the
Effective Date, as consideration for Seller’s agreement to the terms of Section
4, below, and as a condition precedent to the effectiveness of this Agreement,
Buyer shall deliver directly to Seller, in cash or by wire transfer, immediately
available funds in the amount of One Hundred and No/100ths Dollars ($100.00)
(the “Non-Refundable Payment”). The Non-Refundable Payment shall be fully earned
and retained by Seller immediately upon receipt and, notwithstanding any
provisions of this Agreement to the contrary, the Non-Refundable Payment shall
not be returned to Buyer in any circumstance. The Non-Refundable Payment shall
not constitute a part of the Earnest Money, but shall be applicable to the
Consideration at the Close of Escrow. Buyer acknowledges that Seller would not
have agreed to the terms of Section 4 of this Agreement had Buyer not made the
Non-Refundable Payment to Seller on the terms set forth in this Section 3(b).

 

4.           Buyer’s Due Diligence. As more fully provided below, Seller agrees
to assist and cooperate with Buyer in obtaining access to the Property and
certain documents relating thereto for purposes of inspection and due diligence.

 

(a)        Physical Inspection of the Property. At any time(s) reasonably
requested by Buyer following the Effective Date and prior to Closing, Seller
shall afford Buyer and its authorized representatives reasonable access to the
Property for purposes of satisfying Buyer with respect to the suitability of the
Property for Buyer’s purposes, the representations, warranties and covenants of
Seller contained herein and the satisfaction of any Conditions Precedent to the
Closing; provided, however, that Buyer shall use commercially reasonable efforts
not to unreasonably disturb or interfere with the rights of any Tenant. Buyer
shall provide Seller with notice on a Business Day not less than twenty-four
(24) hours prior to any such inspections, and Seller, at its election, shall
have the right to have a representative present during any such investigations.
Seller shall have the right at all times to have a representative of Seller
accompany any of Buyer or Buyer’s Agents while such persons are on the Property.
Buyer may conduct Tenant interviews, provided Buyer has given Seller notice on a
Business Day not less than twenty-four (24) hours prior to any such interview,
and provided further that Seller shall have the right to be present at all such
interviews. Notices to Seller pursuant to this Section 4(a) may be delivered
orally (if made in person, and not via voicemail, to Alan Shapiro at
650-343-9300), or by email (if made to Alan Shapiro at
alan.shapiro@glenborough.com and no “out of office” response or other
“undelivered” response is generated)

 



Purchase and Sale Agreement

Page 2 of 35

 

 

(b)        Invasive Testing. Buyer shall not conduct or allow any physically
intrusive or destructive testing of, on or under the Property, including,
without limitation, for Hazardous Materials, without Seller’s prior written
consent, which consent may be withheld at Seller’s sole and absolute discretion.
Buyer shall provide Seller with notice not less than two (2) Business Days prior
to the commencement of any physically intrusive or destructive testing,
accompanied by a detailed work plan describing the nature, scope, location and
purpose of the proposed work, and if approved by Seller, Seller shall have the
right to have its own consultant present for any such work. Buyer acknowledges
and agrees that Seller’s review of Buyer’s work plan is solely for the purpose
of protecting Seller’s interests, and shall not be deemed to create any
liability of any kind on the part of Seller in connection with such review that,
for example, the work plan is adequate or appropriate for any purpose or
complies with applicable legal requirements. All work and investigations shall
be performed in compliance with all local, state and federal laws, rules and
regulations, including, without limitation, any and all permits required
thereunder, all of which shall be at the sole cost and expense of Buyer.

 

(c)        Damage; Indemnity. Notwithstanding anything in this Agreement to the
contrary, any entry upon, inspection, or investigation of the Property by Buyer
or Buyer’s Agents, whether performed before or after the Effective Date, shall
be performed at the sole risk and expense of Buyer, and Buyer shall be solely
and absolutely responsible for the acts or omissions of Buyer and any of Buyer’s
Agents. Furthermore, Buyer shall protect, indemnify, defend and hold Seller, and
its successors, assigns, and affiliates harmless from and against any and all
losses, damages (whether general, punitive or otherwise, but not consequential),
liabilities, claims, causes of action, judgments, costs and legal or other
expenses (including, but not limited to, reasonable attorneys’ fees and costs)
(collectively, “Access Claims”) suffered or incurred by any or all of such
indemnified Parties to the extent resulting from (i) any act or omission of
Buyer or Buyer’s Agents in connection with entry upon the Property by Buyer or
Buyer’s Agents, or the activities, studies or investigations conducted at, to or
on the Property by Buyer or Buyer’s Agents, or (ii) any breach on the part of
Buyer of its obligations under this Section 4. If at any time prior to Closing,
Buyer or Buyer’s Agents cause any damage to the Property, Buyer shall, at its
sole expense, immediately repair the damage caused to the Property. Buyer’s
obligation to indemnify, defend and hold Seller harmless shall not apply to
matters to the extent arising or resulting from (i) the discovery by Buyer of
any pre-existing defects in the Property (except to the extent Buyer or Buyer’s
Agents exacerbate any such pre-existing condition); or (ii) the discovery by
Buyer of any Hazardous Materials within, on or adjacent to the Property that
were not released or deposited by Buyer or any of Buyer’s Agents (except to the
extent that Buyer or Buyer’s Agents exacerbate the scope or effect of or cause
additional or further release of any such Hazardous Materials). Buyer’s
obligations under this Section 4 shall survive the termination of this Agreement
or the Closing, as the case may be, notwithstanding any other provisions herein
to the contrary, and shall not be limited by the terms of Section 14(d). Buyer
shall, at all times, keep the Property free and clear of any mechanics’,
materialmen’s or design professional’s claims or liens arising out of or
relating to its investigations of the Property, whether occurring before or
after the Effective Date.

 



Purchase and Sale Agreement

Page 3 of 35

 

 

(d)        Liability Insurance. Prior to any entry onto the Property by Buyer or
Buyer’s Agents, Buyer shall provide Seller written evidence that Buyer has
procured comprehensive general liability insurance specific to the Property (or
with the requisite limits dedicated to the Property) on an “occurrence” form
policy covering (at a minimum) the activities of Buyer and Buyer’s Agents on the
Property during the period from the Effective Date through the Closing Date,
providing for a combined single limit in the minimum amount of $2,000,000,
issued by a company licensed in the State in which the Property is located and
with a deductible amount not in excess of commercially reasonable standards.
Seller shall be named as an additional insured under all such liability
insurance and Buyer shall deliver to Seller a copy of the insurer’s endorsement
naming Seller as an additional insured, prior to any entry onto the Property by
Buyer or Buyer’s Agents. In addition, and prior to any entry onto the Property
by Buyer or Buyer’s Agents, Buyer shall deliver to Seller ACORD certificates
evidencing that the insurance required under this section is in full force and
effect.

 

(e)        Delivery of Documents and Records. To the extent not previously
delivered, Seller shall deliver the Due Diligence Materials to Buyer within five
(5) days after the Effective Date. Except as specifically set forth herein,
Seller makes no representations or warranties as to the truth, accuracy or
completeness of any materials, data or other information supplied to Buyer in
connection with Buyer’s inspection of the Property (e.g., that such materials
are complete, accurate, or the final version thereof, or that all such materials
are in the Seller’s possession). It is the Parties’ express understanding and
agreement that such materials are provided only for Buyer’s convenience in
making its own examination and determination prior to the Approval Date, as to
whether or not it wishes to purchase the Property, and, in doing so, Buyer shall
rely exclusively on its own independent investigation and evaluation of every
aspect of the Property and, except as expressly set forth herein, not on any
materials supplied by Seller. Buyer expressly disclaims any intent to rely on
any such materials provided to it by Seller in connection with its own
inspections and agrees that it shall rely solely on its own independently
developed or verified information. Buyer agrees that delivery may be
accomplished by access to the Due Diligence Materials in an electronic data room
established by Seller or Seller’s Broker.

 

(f)         Contacts with Property Managers. At any time reasonably requested by
Buyer following the Effective Date and prior to Closing, Buyer may contact and
interview the property manager/leasing agent(s), provided Buyer shall give
Seller not less than one (1) Business Day advance written notice prior to any
such interview, and Seller or its representative may be present during any
interview.

 

(g)        Service Contracts. At or before the Closing Seller will terminate all
existing Service Contracts for the Property. Schedule 3 to this Agreement
identifies all Service Contracts to be assumed by Buyer at Closing, and shall
state “None.”

 



Purchase and Sale Agreement

Page 4 of 35

 

 

(h)        Approval of Title. Promptly after the Effective Date, Seller shall
request that the Title Company deliver to Buyer a commitment of a CLTA 2006
owner’s policy of title insurance in the amount of the Consideration with links
to or copies of any underlying exceptions or documents referenced therein. Prior
to the Approval Date, Buyer shall advise Seller what exceptions to title, if
any, will be accepted by Buyer. Seller shall have three (3) Business Days after
receipt of Buyer’s objections to give to Buyer: (A) written notice that Seller
will remove such objectionable exceptions on or before the Closing Date; or (B)
written notice that Seller elects not to cause such exceptions to be removed.
Seller’s failure to give notice to Buyer within the three (3) Business Day
period shall be deemed to be Seller’s election not to cause such exceptions to
be removed. If Seller gives Buyer notice or is otherwise deemed to have elected
to proceed under clause (B), Buyer shall have until three (3) Business Days
after receipt of Seller’s actual or deemed notice as to Seller’s unwillingness
to cause such exceptions to be removed, to elect to proceed with the transaction
or terminate this Agreement. If Buyer fails to give Seller notice of its
election on or before the expiration of such three (3) Business Day period,
Buyer shall be deemed to have elected to terminate this Agreement. If Seller
gives notice pursuant to clause (A) and fails to remove any such objectionable
exceptions from title prior to the Closing Date, and Buyer is unwilling to take
title subject thereto, Buyer shall have the right to elect to terminate this
Agreement and Section 14(a) shall apply. Notwithstanding the foregoing, Buyer
shall be deemed to have objected to any lien encumbering the Property that
secures the payment of money, such as mechanic’s liens, materialmen’s liens and
judgment liens, and the liens of deeds of trust and mortgages (collectively,
“Monetary Liens”), unless Buyer otherwise notifies Seller in writing. Monetary
Liens shall not include assessments or bond amounts encumbering the property and
reflected in the tax bills for the Property, non-delinquent property taxes or
assessments, or non-delinquent dues, costs or assessments under declarations,
reciprocal easements, or other covenants, conditions or restrictions to which
the Property is subject. Seller hereby agrees to remove at or before the Closing
and shall cause the Property to be delivered free and clear of, Monetary Liens
caused by Seller. Buyer agrees that “removal” of an exception shall include the
Title Company’s willingness to endorse over such exception or provide
affirmative assurance to Buyer of no loss or damage to Buyer from such
exception.

 

(i)         New Exceptions. In the event the Title Company notifies Buyer of any
New Exceptions to title after the Approval Date, Buyer shall have two (2)
Business Days in which to notify Seller of its approval or disapproval of such
New Exception. Failure to deliver notice of approval of such New Exception shall
be deemed disapproval of the New Exception. If Buyer disapproves such New
Exception, Seller shall notify Buyer within two (2) Business Days thereafter
whether or not Seller can or will cause the removal of such New Exception.
Failure to deliver such notice by Seller shall be deemed Seller’s refusal to
cause the removal of such New Exception. If Seller is unwilling or unable to
cause the removal of such New Exception, Buyer shall have the right within two
(2) Business Days thereafter in which to waive such objection to title and
proceed to Closing, or terminate this Agreement, in which case Section 14(a)
shall apply. Failure by Buyer to deliver notice of waiver shall be deemed
Buyer’s objection to title and election to terminate this Agreement. Buyer
agrees that “removal” of a New Exception shall include the Title Company’s
willingness to endorse over such exception or provide affirmative assurance to
Buyer of no loss or damage to Buyer from such New Exception.

 



Purchase and Sale Agreement

Page 5 of 35

 

 

(j)         Survey. Seller has provided Buyer with a copy of an ALTA survey of
the Property, ordered by Seller for Seller’s benefit, at Seller’s cost (the
“Survey”). If Buyer elects ALTA extended coverage title insurance, with survey
coverage, Buyer shall have the right, at its cost, to update, modify, amend or
re-certify the Survey as necessary in order for the Title Company to delete the
survey exception from the Title Policy or to otherwise satisfy Buyer’s
objectives. Seller shall consent to the use and update of such Survey by Buyer,
at Buyer’s cost. Buyer shall have the right to approve or disapprove of any
matters shown in the Survey prior to the end of the Due Diligence Period in
accordance with Section 4(h). Buyer shall use diligent, good faith efforts to
obtain an updated Survey as soon as practicable after the Effective Date and no
later than one (1) Business Day prior to the end of the Due Diligence Period;
and provided further, if through no fault of Buyer the updated Survey is not
delivered to Buyer until after such date, any matters shown on the Survey that
are not (i) included in or referenced in any preliminary report delivered to
Buyer prior to the Approval Date, (ii) in any exception document delivered to
Buyer by the Title Company prior to the Approval Date, (iii) disclosed to Buyer
in any of the Due Diligence Materials, or (iv) caused by Buyer or any of Buyer’s
Agents, shall be treated as New Exceptions subject to review and approval or
disapproval as permitted in Section 4(h), above. The receipt of an updated
Survey shall not be a condition precedent to Buyer’s obligation to close the
Escrow.

 

(k)        Title Commitment during Due Diligence Period. Buyer shall use
diligent, good faith efforts to obtain from the Title Company no later than the
end of the Due Diligence Period, such assurances and commitments as to policy
form, coverage and endorsements as Buyer may request for the Title Policy.
Delivery of the Approval Notice to Seller prior to the end of the Due Diligence
Period shall constitute Buyer’s approval of matters affecting title to the
Property, including any such matters as are shown on the Survey, subject to
Buyer’s rights under Section 4(h) and any New Exceptions. Buyer may elect to
obtain an owner’s ALTA extended coverage title insurance policy, and such
endorsements as Buyer may require, at Buyer’s cost. Seller shall execute and
deliver to the Title Company an owner’s title affidavit in the form attached
hereto as Exhibit H, which the Title Company has approved. It shall be a
condition to Buyer’s obligation to close the Escrow that the Title Company not
be unwilling or unable to deliver to Buyer as of the Closing its irrevocable
commitment to issue to Buyer its Title Policy consistent in all material
respects with the commitment made by the Title Company as of the Approval Date,
subject to New Exceptions approved by Buyer. If Buyer fails to obtain a
commitment from the Title Company prior to the Approval Date, Buyer shall be
deemed, as of the Approval Date, to have approved all exceptions to title other
than Monetary Liens and subsequent New Exceptions, subject to Buyer’s rights
under Section 4(h), above.

 



Purchase and Sale Agreement

Page 6 of 35

 

 

(l)         Nonresidential Building Energy Use Disclosure Requirement (AB 1103).
Buyer acknowledges that it is familiar with the provisions of California Public
Resources Code §25402.10 (also known as AB 1103) and the California Energy
Commission regulations promulgated pursuant thereto, which generally require the
owner of a nonresidential building of greater than 10,000 rentable square feet
to make specific disclosures of the building’s energy usage to any buyer, lessee
or lender of such a building (the “Energy Use Disclosure Regulations”). Buyer
further acknowledges that Seller has not yet compiled and submitted all of the
information necessary to timely and fully comply with the Energy Use Disclosure
Regulations (the “Acknowledged Noncompliance”). Buyer hereby expressly waives
and releases, to the extent permitted by applicable Laws, all rights and
remedies, if any, Buyer may have arising out of the Acknowledged Noncompliance.
Notwithstanding anything to the contrary in this Agreement, Buyer hereby
acknowledges and agrees that the Acknowledged Noncompliance is an approved
exception from any representation and/or warranty of Seller that a Property,
Seller, and/or the transaction contemplated in this Agreement is in compliance
with Laws. Seller has commenced and shall continue to make good faith,
commercially reasonable efforts to cure the Acknowledged Noncompliance by
obtaining and delivering to Buyer the disclosure documentation required by the
Energy Use Disclosure Regulations (the “Energy Use Disclosure Documents”), but
neither Buyer nor Seller shall have any right to delay or extend the Closing or
any other obligation, action or event as a result of any delay or failure in
Seller’s ability to deliver the Energy Use Disclosure Documents. Delivery of the
Energy Use Disclosure Documents shall not be a Buyer Closing Condition. Seller’s
failure to deliver the Energy Use Disclosure Documents shall not be a breach of
this Agreement. Buyer and Seller agree that, for purposes of this Section 4(k),
Seller shall be deemed to have complied with the terms of this Section 4(k) if
Seller engages a third-party consultant reasonably acceptable to Buyer with
instructions to produce the Energy Use Disclosure Documents based on estimated
usage data. In the event the Energy Use Disclosure Documents are not available
for delivery to Buyer on or prior to the Closing Date, Seller shall deliver the
Energy Use Disclosure Documents to Buyer as soon after the Closing as reasonably
possible. Such obligation of Seller shall survive the Closing.

 

(m)       Buyer’s Right to Terminate. At any time up to the Approval Date, Buyer
has the unqualified right to terminate this Agreement and obtain a full refund
of the Earnest Money (and any interest thereon), subject to Buyer’s obligations
to return Due Diligence Materials to Seller as provided in the Section entitled
“Conditions to Closing.” On or before the end of the Due Diligence Period, if
Buyer is satisfied with its due diligence review of the Property and matters
affecting the Property and wishes to proceed with the acquisition of the
Property under this Agreement, Buyer shall give the Seller written notice of its
approval of the Property and election to proceed under this Agreement (the
“Approval Notice”). If Buyer fails to deliver an Approval Notice to Seller on or
before the end of the Due Diligence Period, Buyer shall be deemed to have
elected to terminate this Agreement, the Agreement shall automatically terminate
as of the end of the Due Diligence Period, and Buyer’s Earnest Money (and any
interest thereon) shall immediately be returned to Buyer. If Buyer timely
delivers its Approval Notice to Seller and timely deposits the Remaining Earnest
Money with the Escrow Holder, the Earnest Money shall become non-refundable to
Buyer except as specifically set forth herein.

 



Purchase and Sale Agreement

Page 7 of 35

 

 

(n)        Natural Hazard Disclosure Statement. Promptly after the Effective
Date, Seller shall cause a third party vendor to prepare and deliver to Seller,
for transmittal to Buyer, a Natural Hazards Disclosure Statement pertaining to
each Property. Buyer acknowledges and agrees that notwithstanding express
language in such report to the contrary, Seller makes no representations or
warranties as to the truth, accuracy or completeness of such report or any
information contained in such report, and Buyer shall rely on its own
investigation and due diligence as to the completeness or accuracy of such
report and any information contained therein.

 

5.           Conditions to Closing.

 

(a)         Buyer Closing Conditions. The conditions set forth in this Section
5(a) are conditions precedent to Buyer’s obligation to acquire the Property
(“Buyer Closing Conditions”). The Buyer Closing Conditions are intended solely
for the benefit of Buyer. If any of the Buyer Closing Conditions is not
satisfied, Buyer shall have the right in its sole discretion either to waive the
Buyer Closing Condition and proceed with the acquisition of the Property without
adjustment to the Consideration or terminate this Agreement by written notice to
Seller and the Title Company.

 

(i)           Conveyances by Seller. At the Closing, Seller shall convey to
Buyer all of its right, title and interest to the Property by executing and
delivering all documents required to be delivered by Seller pursuant to the
Section entitled “Closing and Escrow.”

 

(ii)          Representations and Warranties; Performance. The representations
and warranties of the Seller contained in Addendum II shall be true and correct
in all material respects as of the Closing Date as though made at and as of the
Closing Date, and Seller shall have timely performed all obligations and
covenants of Seller under this Agreement requiring performance prior to the
Closing.

 

(iii)         Title Company Commitment. The Title Company shall not have
withdrawn or modified in any material respect its commitment made as of the
Approval Date (if any), to issue the Title Policy at the Closing, subject to New
Exceptions approved by Buyer.

 

(iv)         Tenant Estoppels. Seller shall have delivered to Buyer the Tenant
Estoppels from the Required Tenants, or Seller Estoppels, if any, on or before
ten (10) days prior to the Closing Date, as required under Section 8 hereunder.

 

(b)         Seller Closing Conditions. The conditions set forth in this Section
5(b) are conditions precedent to Seller’s obligation to sell the Property
(“Seller Closing Conditions”). The Seller Closing Conditions are intended solely
for the benefit of Seller. If any of the Seller Closing Conditions is not
satisfied, Seller shall have the right in its sole discretion either to waive
the Seller Closing Condition and proceed with the transaction or terminate this
Agreement by written notice to Buyer and the Title Company.

 



Purchase and Sale Agreement

Page 8 of 35

 

 

(i)           Lender Consent and Agreement. The Senior Lender shall have
confirmed in writing to Seller that all conditions to the release of the
Property from the lien of such lender’s deed of trust have been satisfied, and
the Senior Lender shall have released its lien on the Property. Seller shall use
good faith and commercially reasonable efforts to secure the release of the lien
of the Senior Lender.

 

(ii)          Representations and Warranties; Performance. The representations
and warranties of Buyer contained herein shall be true and correct in all
material respects as of the Closing Date as though made at and as of the Closing
Date, and Buyer shall have timely performed all covenants and obligations of
Buyer under this Agreement requiring performance prior to the Closing.

 

(c)         Deemed Approval of Conditions. In the event that any Party having
the right of cancellation hereunder based on failure of a condition precedent
set forth herein does not inform the other Party and Title Company in writing of
the failure of any condition precedent made for the benefit of such Party prior
to the Closing, such failure shall be deemed to have been waived, effective as
of the Closing; provided that a Party shall not be deemed to have waived any
claim for breach of any representation or warranty by the other Party unless
such Party has Actual Knowledge of such breach prior to Closing.

 

(d)         Return of Materials. Upon termination of this Agreement and the
escrow for failure of a condition precedent or upon termination by Buyer prior
to the end of the Due Diligence Period, and upon Seller’s written request, Buyer
shall return to Seller or otherwise delete or destroy all Due Diligence
Materials delivered to Buyer by Seller.

 

6.           Closing and Escrow.

 

(a)         Closing. The Closing shall occur through the Title Company.

 

(b)         Deposit of Agreement and Escrow Instructions. The Parties shall
promptly deposit a fully executed copy of this Agreement with Title Company and
this Agreement shall serve as escrow instructions to Title Company for
consummation of the transactions contemplated hereby. Title Company is not a
party to this Agreement and its execution and acknowledgement of this Agreement
is solely for the purpose of acknowledging receipt of a copy of this Agreement,
and is not a condition to the effectiveness of this Agreement as between Buyer
and Seller. The Parties agree to execute such additional escrow instructions as
may be appropriate to enable Title Company to comply with the terms of this
Agreement; provided, however, that in the event of any conflict between the
provisions of this Agreement and any supplementary escrow instructions, the
terms of this Agreement shall control unless such supplementary instructions are
signed by both Buyer and Seller and a contrary intent is expressly indicated in
such supplementary instructions. Seller and Buyer hereby designate Title Company
as the Reporting Person for the transaction pursuant to Section 6045I of the
Internal Revenue Code and the regulations promulgated thereunder.

 



Purchase and Sale Agreement

Page 9 of 35

 

 

(c)         Seller’s Deliveries to Escrow. At or before the Closing, Seller
shall deliver to the Title Company, in escrow, the following:

 

(i)            the duly executed and acknowledged Deed;

(ii)           a duly executed Assignment of Leases;

(iii)          a duly executed Bill of Sale;

(iv)          a duly executed Assignment of Warranties, Guaranties and Other
General Intangibles;

(v)           a FIRPTA affidavit (in the form attached as Exhibit E) pursuant to
Section 1445(b)(2) of the Internal Revenue Code of 1986 (the code ), and on
which Buyer is entitled to rely, that Seller is not a foreign person within the
meaning of Section 1445(f)(3) of the Internal Revenue Code, and any equivalents
required by the states in which the property is located;

(vi)          originals of the Leases; and

(vii)         any other instruments, records or correspondence called for
hereunder which have not previously been delivered.

 

(d)         Seller’s Deliveries to Buyer.

 

(i)           Deliveries at Closing. At or before the Closing, Seller shall
deliver to Buyer the following:

a)          operating statements for that portion of the current year ending at
the end of the calendar month preceding the month in which the Closing Date
occurs, provided, however, that if the Closing occurs during the first fifteen
days of a month, the operating statement shall be updated to the end of the
calendar month that is two months prior to the Closing;

b)          a Rent Roll dated as of the first day of the month in which the
Closing Date occurs;

c)          subject to Seller’s obligations in Section 8, duly executed original
Tenant Estoppels or Seller Estoppels, to the extent required, and, as
applicable, permitted, hereunder;

d)          one original form notice to each Tenant, informing it of this
transaction;

e)          reasonable evidence that all service contracts with respect to the
Property have been terminated at or prior to Closing (the cost and expense
thereof being paid entirely by Seller); and

f)           all keys, combinations and electronic passwords to the Property.

 



Purchase and Sale Agreement

Page 10 of 35

 

 

(ii)          Deliveries After Closing. On or before five (5) Business Days
after Closing, Seller shall deliver to Buyer’s offices at 11501 Northlake Drive,
Cincinnati, Ohio 45249, Attention Director of Lease Administration, all of the
following relating solely to the Property and in Seller’s and/or its property
andand/or asset manager’s possession: original Leases, lease files,
correspondence files and other books and records, maintenance agreements (e.g.,
HVAC maintenance agreement), and existing plans and specifications relating to
the improvements located upon the Property; and all licenses and certificates of
occupancy or such other comparable certificates or documents issued by the
appropriate governmental authorities with respect to the Property or any part
thereof.

 

(e)         Buyer’s Deliveries to Escrow. At or before the Closing, Buyer shall
deliver or cause to be delivered in escrow to the Title Company the following:

(i)           a duly executed Assignment of Leases;

(ii)          a duly executed Assignment of Warranties, Guaranties and Other
General Intangibles; and

(iii)         the Cash.

 

(f)           Deposit of Other Instruments. Seller and Buyer shall each deposit
such other instruments as are reasonably required by Title Company or otherwise
required to close the escrow and consummate the transactions described herein in
accordance with the terms hereof.

 

7.           Closing Adjustments and Prorations. With respect to the Property,
the following adjustments shall be made, and the following procedures shall be
followed:

 

(a)           Basis of Prorations. All prorations shall be calculated as of
12:01 a.m. on the Closing Date, on the basis of a 365-day year.

 

(b)           Items Not to be Prorated. There shall be no prorations or
adjustments of any kind with respect to:

 

(i)           Insurance Premiums. Buyer shall be responsible to obtain insurance
covering such risks as Buyer deems necessary or appropriate, commencing as of
the Closing Date.

 

(ii)           Delinquent Rents for Full Months Prior to the Month in which the
Closing Occurred. Delinquent rents for full months prior to the month in which
the Closing occurred shall remain the property of Seller, and Buyer shall have
no claim thereto, whether collected before or after the Closing. Seller shall
have the right to take collection measures against any delinquent Tenant
(including litigation), however Seller shall not seek any remedy which would
interfere with Tenant’s continued occupancy and full use of its premises under
such Tenant’s Lease, or Buyer’s rights to receive Rent with respect to any
period from or after the Closing Date. In the event that Buyer collects any
delinquent rents relating to any period before the Closing Date, Buyer shall
promptly pay such amounts over to Seller in accordance with the procedures set
forth in subsection (d) below. Buyer shall use commercially reasonable efforts
to collect such amounts due from any Tenant; provided that Buyer shall not be
required to interfere with the Tenant’s continued occupancy and full use of its
premises under such Tenant’s Lease, or Buyer’s rights to receive Rent or
Additional Rent with respect to any period beginning on the Closing Date

 



Purchase and Sale Agreement

Page 11 of 35

 

 

(iii)           Additional Rents Relating to Full or Partial Months Prior to the
Closing Date. If Additional Rents relating to full or partial months prior to
the Closing Date are not finally adjusted between Seller and any Tenant until
after the Closing Date, then any refund to which any Tenant may be entitled
shall be the obligation of Seller, and any additional amounts due from the
Tenant for such period shall be the property of Seller. Buyer shall have no
obligation with respect to any such refund due to any Tenant and no claim to any
such amounts due from any Tenant, except that Buyer shall promptly pay to Seller
any such delinquent Additional Rent amounts as it actually collects, in
accordance with the procedures set forth in subsection (d) below. Seller shall
have the right to take collection measures against any delinquent Tenants
(including litigation), however Seller shall not seek any remedy which would
interfere with the Tenant’s continued occupancy and full use of its premises
under such Tenant’s Lease, or Buyer’s rights to receive Rent with respect to any
period from or after the Closing Date. If Seller receives any refund of expenses
paid prior to the Closing and relating to a period prior to the Closing, and
such expenses were reimbursed in whole or in part by any Tenant, Seller shall
refund to each Tenant its share of any such refund. Buyer shall use commercially
reasonable efforts to collect such amounts due from any Tenant; provided that
Buyer shall not be required to interfere with the Tenant’s continued occupancy
and full use of its premises under such Tenant’s Lease, or Buyer’s rights to
receive Rent or Additional Rent with respect to any period beginning on the
Closing Date.

 

(c)           Closing Adjustments. Prior to Closing, Seller shall prepare and
deliver to Buyer for review, comment and agreement, a proration statement for
the Property, and each Party shall be credited or charged at the Closing, in
accordance with the following:

 

(i)           Rents and Additional Rents. Seller shall account to Buyer for any
Rents and Additional Rents actually collected by Seller for the rental period in
which the Closing occurs, and Buyer shall be credited for its pro rata share
(i.e., the amount thereof corresponding to the number of days from and after
Closing in the month in which Closing occurs).

 

(ii)          Expenses.

 

a)           Prepaid Expenses. To the extent Expenses have been paid prior to
the Closing Date for the rental period in which the Closing occurs, Seller shall
account to Buyer for such prepaid Expenses, and Seller shall be credited for the
amount of such prepaid expenses applicable to the period after the Closing Date.

 



Purchase and Sale Agreement

Page 12 of 35

 

 

b)           Unpaid Expenses. To the extent Expenses relating to the rental
period in which the Closing occurs are unpaid as of the Closing Date but are
ascertainable, Buyer shall be credited for Seller’s pro rata share of such
Expenses for the period prior to the Closing date.

 

(iii)         Property Taxes. For purposes of this subsection and subject to the
limitations described in this subsection, the Title Company shall pro-rate real
property taxes and any special assessments (collectively, “Property Taxes”)
based on the most recent available tax bills. Property Taxes shall be subject to
a post-closing adjustment once the actual tax bills are available (to the extent
that the same are not available at Closing for the period in which the Closing
occurs), provided, however, that Buyer shall be solely responsible for any
increased taxes resulting from the change in ownership of the Property from
Seller to Buyer or resulting from an increased tax levy based upon the
Consideration paid hereunder. Notwithstanding the foregoing, to the extent any
Tenant is obligated to pay a tax bill directly to the taxing authority, the
amounts payable by such Tenant shall not be prorated at Closing. If Seller has
paid the Property Taxes payable by any such Tenant, but Seller has not been
reimbursed by the Tenant, Seller shall be entitled to retain the receivable
therefor and to pursue the collection thereof, provided that Seller shall not
take any action to disturb the tenancy of any tenant at the Property in
connection therewith.

 

(iv)         Security Deposits. Seller shall deliver to Buyer all prepaid rents,
security deposits, letters of credit and other collateral actually held by
Seller or any of its Affiliates under any of the Leases, to the extent not
applied by Seller to amounts owing by a Tenant as permitted by the Leases prior
to the Closing Date.

 

(d)          Post-Closing Adjustments. After the Closing Date, Seller and Buyer
shall make post-closing adjustments in accordance with the following;

 

(i)           Non-delinquent Rents. If either Buyer or Seller collects any
non-delinquent Rents or Additional Rents applicable to the month in which the
Closing occurred, such Rents or Additional Rents shall be prorated as of the
Closing Date and paid to the Party entitled thereto within ten (10) days after
receipt.

 



Purchase and Sale Agreement

Page 13 of 35

 

 

(ii)           Delinquent Rents for month in which the Closing occurred. If
either Buyer or Seller collects any Tenant Rents or Additional Rents that were
delinquent as of the Closing Date and that relate to the rental period in which
the Closing occurred, then such Rents or Additional Rents shall be applied in
the following order of priority: first, to reimburse Buyer or Seller for all
reasonable out-of-pocket third-party collection costs actually incurred by Buyer
or Seller in collecting such Rents or Additional Rents (including the portion
thereof relating to the period after the Closing Date); second, to satisfy such
Tenant’s Rent or Additional Rent obligations relating to the period after the
Closing Date; and third, to satisfy such delinquent Rent or Additional Rent
obligations relating to the period prior to the Closing Date. Seller shall have
the right to take collection measures against any delinquent Tenants (including
litigation), however Seller shall not seek any remedy which would interfere with
the Tenant’s continued occupancy and full use of its premises under such
Tenant’s Lease, or Buyer’s rights to receive Rent with respect to any period
from or after the Closing Date. Buyer shall use commercially reasonable efforts
to collect such amounts due from any Tenant; provided that Buyer shall not be
required to interfere with the Tenant’s continued occupancy and full use of its
premises under such Tenant’s Lease, or Buyer’s rights to receive Rent or
Additional Rent with respect to any period beginning on the Closing Date,
Buyer’s reasonable efforts being limited to sending out Seller’s billings
therefor.

 

(iii)          Percentage Rents. To the extent that Buyer receives any
Percentage Rents after the Closing Date that are applicable to the period of
time before the Closing Date (including any such amounts received after any
cut-off date for prorated rents set forth in this Section 7), Buyer shall render
an accounting to Seller with respect to such Percentage Rents and such
Percentage Rents shall be applied in the following order of priority: (i) first
to Buyer for the period covered by such Percentage Rents following the calendar
month in which the Closing occurred until the Tenant under its Lease is current
with respect to all Percentage Rents applicable to periods after the Closing
Date, and all expenses reasonably incurred by Buyer collecting such rents, (ii)
then to Seller and Buyer for the calendar month in which the Closing occurred
with such rents and other similar payments being prorated in the same manner as
otherwise provided in this Section 8.14I at Closing and on the Closing
Statement, and (iii) then to Seller for the period prior to the month in which
the Closing occurred. If Percentage Rents are based on other than a
month-to-month basis (e.g., on a quarterly or annual basis), Percentage Rents
collected by Buyer after the Closing Date and applicable to the period of time
before the Closing Date shall be prorated as of the Closing Date based on the
number of days in such period for which such Percentage Rents are paid.

 

(iv)         Expenses. With respect to any invoice received by Buyer or Seller
after the Closing Date for Expenses that relate to the period in which the
Closing occurred and for which a proration was not made at the Closing pursuant
to the proration statement delivered to Buyer by Seller prior to the Closing,
the Party receiving such invoice shall give the other Party written notice of
such invoice, and the other Party shall have thirty days to review and approve
the accuracy of any such invoice. If the Parties agree that the invoice is
accurate and should be paid, Seller shall compute Seller’s pro rata share, write
a check for that amount in favor of the vendor, and then send the invoice and
check to Buyer, in which case Buyer agrees that it will pay for its share and
forward the invoice and the two payments to the vendor.

 



Purchase and Sale Agreement

Page 14 of 35

 

 

(v)          Payment of 2015 Expenses by Tenants; True Ups. To the extent that
Seller has actually collected any portion of Expenses from Tenants under the
Leases as Additional Rent, Seller may retain all such Additional Rent in amounts
not to exceed such Tenants’ share of Expenses actually paid. If a Tenant owes
(or will owe) Seller Additional Rent for Expenses for any month (or partial
month) prior to Closing, Buyer shall reasonably cooperate with Seller to collect
such Additional Rent, provided that such cooperation shall not require Buyer to
declare a Tenant in default under its Lease or commence any litigation or other
formal collection efforts beyond correspondence and telephone calls. After the
Closing, Seller shall reasonably cooperate with Buyer in preparing a year end
Expense statement for Tenants and Buyer shall be responsible for providing the
same to the Tenants as required by their Leases; provided, however, Buyer shall
prepare and deliver its year end Expense Statement to Seller no later than April
15, 2016. If Seller under-collected Expenses from Tenants, Buyer shall pay to
Seller any additional amounts collected which are attributable to such
Additional Rent within thirty (30) days following receipt by Buyer provided
Buyer may first apply additional amounts collected to Buyer’s reasonable costs
of collection. If Seller has over-collected Additional Rent from Tenants and
Buyer did not receive a credit at Closing for the Expenses to which such
Additional Rent applies, Seller shall pay such over-collected amounts to Buyer
within thirty (30) days after discovery of such over-collection and Buyer shall
thereafter be responsible for making reimbursement to the Tenants or applying
the same to post-closing Expenses in accordance with the Leases.

 

(vi)           Survival of Obligations. The obligations of Seller and Buyer
under the Subsection entitled “Post-Closing Adjustments” shall survive the
Closing for a period of six (6) months from the Closing Date, at which point all
such adjustments shall be made in a final accounting and all prorations
hereunder shall be deemed final for all purposes; provided, however, the final
true up of 2015 Expenses shall be made based on the 2015 year end Expense
statement prepared by Buyer.

 

(e)           Allocation of Closing Costs. Closing costs shall be allocated as
set forth below:

 

(i)           Escrow charges: 50% to Buyer and 50% to Seller.

(ii)          Recording fees for Deed: 100% to Seller.

(iii)         Title insurance premium for the Title Policy: 100% to Seller for
the premium for standard owner’s coverage in the amount of the Purchase Price.
Buyer shall be solely responsible for the cost of survey and extended coverage
and all endorsements other than endorsements obtained by Seller to remove
exceptions Seller agrees to remove, which shall be at Seller’s cost.

(iv)         Transfer taxes: 100% to Seller.

(v)          Survey costs: 100% to Seller for the initial Survey; 100% to Buyer
for updates, modifications and certification.

 



Purchase and Sale Agreement

Page 15 of 35

 

 

(vi)         Attorneys’ Fees: Each party to pay its own fees.

(vii)        Other: According to custom where the Property is located.

 

8.           Tenant Estoppels; REA Estoppels. Seller shall use all reasonable
efforts to obtain a Tenant Estoppel from all Tenants. Seller shall deliver
completed Tenant Estoppels to Buyer as they are received by Seller, and shall
use all reasonable efforts to deliver all Tenant Estoppels to Buyer no later
than ten (10) days prior the Closing Date. It shall be a condition to Buyer’s
obligation to close the acquisition of the Property that not later than the
Closing Date:

 

(a)         Seller shall have delivered to Buyer Tenant Estoppels from the
Required Tenants, which Tenant Estoppels shall (i) be dated no earlier than
forty-five (45) days prior to the Closing Date, (ii) conform to the most recent
Rent Roll, (iii) allege no defaults, offsets, or claims against Seller (which
allegation may be made to Tenant’s knowledge), and (iv) allege no facts that are
inconsistent in any material respect with the representations and warranties of
Seller in this Agreement or the Due Diligence Materials provided by Seller to
Buyer (prior to the delivery of any such Tenant Estoppels to the Tenants, Seller
shall have provided copies of the drafts thereof to Buyer for its review and
approval, Buyer having two (2) Business Days in which to approve or reject the
same in writing to Seller, with failure to respond within such two (2) Business
Day period being deemed approval); or

 

(b)         To the extent Seller is unable to obtain Tenant Estoppels from Minor
Tenants in the aggregate occupying seventy-five percent (75%) of the occupied
rentable area of the Property other than the premises occupied by the Major
Tenant, or any items required to be therein, from such number of the Minor
Tenants, Seller shall have delivered to Buyer on the Closing Date a
certification (a “Seller Estoppel”) in the form and on the terms attached hereto
as Exhibit G (or as otherwise provided in Section 8(c) below). Seller shall have
the right, but not the obligation, to fulfill such condition to closing by
delivery of a Seller Estoppel, and if a Seller Estoppel is tendered by Seller,
Buyer shall be obligated to accept such Seller Estoppel if such Seller Estoppel
(i) is dated no earlier than forty-five (45) days prior to the Closing Date,
(ii) conforms to the most recent Rent Roll, (iii) alleges no defaults, offsets,
or claims against Seller (which allegation may be made to the giver’s
knowledge), and (iv) alleges no facts that are inconsistent in any material
respect with the representations and warranties of Seller in this Agreement or
the Due Diligence Materials provided by Seller to Buyer. It is expressly
understood that Seller shall not have the right to deliver Seller Estoppels for
more than twenty percent (20%) of the occupied rentable area of the Property
and, in all events, not for the Major Tenant. If Seller is later able to deliver
to Buyer a Tenant Estoppel from any Minor Tenant as to which Seller has provided
a Seller Estoppel, the Seller Estoppel shall be and become null and void as to
each statement of fact or representation that is substantially identical to a
similar fact or representation in the Tenant Estoppel, and to the extent the
Tenant Estoppel covers in all material respects the information covered in the
Seller Estoppel, the Seller Estoppel as to such Minor Tenant shall become null
and void.

 



Purchase and Sale Agreement

Page 16 of 35

 

 

(c)         Notwithstanding anything in this Agreement, Buyer agrees that the
delivery by a Tenant of an estoppel certificate either (i) substantially in the
form attached to or required under such Tenant’s Lease, or (ii) on a
commercially reasonable, standard form of the Tenant in the case of any Tenant
with a national or regional presence and multiple locations, shall be accepted
by Buyer, and if and to the extent Seller delivers a Seller Estoppel to Buyer in
connection with such Tenant, such Seller Estoppel shall be substantially in the
form attached hereto as Exhibit G, as modified to reflect only the factual
information required of the Tenant under the estoppel certificate required under
such Tenant’s Lease or on such standard form.

 

Seller shall use all reasonable efforts to obtain estoppels (“REA Estoppels”)
from all counter parties to all reciprocal easement agreements, declarations of
covenants, conditions and restrictions or the like (the “REAs”) binding on the
Property and property adjacent thereto, same to be on the forms required under
any such REAs or, if no form is proscribed thereunder, then on a form acceptable
to Buyer in its commercially reasonably judgment. Seller shall deliver completed
REA Estoppels to Buyer as they are received by Seller, and shall use all
reasonable efforts to deliver all REA Estoppels to Buyer no later than ten (10)
days prior the Closing Date. It shall be a condition to Buyer’s obligation to
close the acquisition of the Property that not later than the Closing Date,
Seller shall delivered all such REA Estoppels. Prior to the delivery of any such
REA Estoppels to the counter parties thereunder, Seller shall have provided
copies of the drafts thereof to Buyer for its review and approval, Buyer having
two (2) Business Days in which to approve or reject the same in writing to
Seller, with failure to respond within such two (2) Business Day period being
deemed approval thereof.

 

9.           Transfer of Property “As Is”.

 

(a)         Except for the representations and warranties of Seller made in this
Agreement, Buyer acknowledges that no Seller Related Party has made any oral or
written representations, warranties, promises or guarantees whatsoever to Buyer,
whether express or implied, regarding the Property or any constituent element of
the Property (including the Land, Improvements, Leases, Personal Property,
General Intangibles or Contracts) and, in particular, no such representations,
warranties, guaranties or promises have been made with respect to the physical
condition or operation of the Property, title to or the boundaries of the
Property, soil conditions, the environmental condition of the Property,
including, without limitation, the presence, discovery, release, threatened
release or removal of Hazardous Materials (including, without limitation, the
presence of asbestos or asbestos containing materials), the actual or projected
revenue and expenses or the Property, the zoning and other laws, regulations or
rules applicable to the Property or the compliance of the Property therewith,
the quantity, quality or condition of the Personal Property included in the
transactions contemplated hereby, the use or occupancy of the Property or any
part thereof, or any other matter or thing affecting or related to the Property
or the transactions contemplated hereby, except as, and solely to the extent,
specifically set forth in this Agreement. Except for its reliance on the
representations and warranties of Seller specifically set forth herein, Buyer
agrees to accept Property “AS IS, WHERE-IS, AND WITH ALL FAULTS” in its present
condition, subject in the case of the Real Property and Personal Property to
reasonable use, wear and tear but excluding casualty and condemnation, between
the date hereof and the Closing Date, and further agrees that except for any
breach of its representations and warranties specifically set forth herein,
Seller shall not be liable for any latent defects in the Property or bound in
any manner whatsoever by any guarantees, promises, projections, operating
statements, setups or other information pertaining to the Property made,
furnished or claimed to have been made or furnished by Seller or any Seller
Related Party, whether orally or in writing.

 



Purchase and Sale Agreement

Page 17 of 35

 

 

(b)         Buyer’s approval of the Property under Section 4(m) above is Buyer’s
acknowledgement that it will have reviewed or have had adequate time and
opportunity to review the Due Diligence Materials and conduct its diligence
review of the Property and matters affecting the Property.

 

(c)         Buyer further acknowledges that certain of the Due Diligence
Materials may have been prepared by parties other than Seller and Seller makes
no representation or warranty of any kind whatsoever, express or implied, as to
the accuracy or completeness of any Due Diligence Materials prepared by third
parties.

 

(d)         Buyer acknowledges that it has not relied upon any representations
or warranties by Seller or any Seller Related Party not specifically set forth
herein, and has entered into this Agreement after having made and relied solely
on its own independent investigation, inspections, analyses, appraisals and
evaluations of facts and circumstances.

 

(e)         Buyer is a sophisticated purchaser, with experience in acquiring,
owning and operating real property in the nature of the Property. Buyer is
familiar with the risks associated with sale transactions that involve purchases
based on limited information, representations and disclosures. Buyer understands
and is freely taking all risks involved in connection with this transaction.

 

(f)         Buyer acknowledges that, except as specifically set forth herein,
Seller hereby specifically disclaims any warranty or guaranty, oral or written,
implied or arising by operation of law, and any warranty of condition,
habitability, merchantability or fitness for a particular purpose, in respect to
the Property.

 

(g)         Except for those matters expressly set forth in this Agreement to
survive the Closing and except for the agreements of Seller and Buyer set forth
in the closing documents or otherwise entered into at the Closing, Buyer agrees
that Buyer’s acceptance of the Deed shall be and be deemed to be an agreement by
Buyer that Seller has fully performed, discharged and complied with all of
Seller’s obligations, covenants and agreements hereunder and that Seller shall
have no further liability with respect thereto.

 



Purchase and Sale Agreement

Page 18 of 35

 

 

(h)         As a material inducement to Seller to agree to sell the Property to
Buyer and to execute this Agreement, except to the extent specifically provided
to the contrary herein or in the Deed and other instruments to be executed and
delivered by Seller at the Closing, or any action for breach of any
representation, warranty and/or covenant of Seller specifically set forth
herein, Buyer hereby waives, releases and forever discharges the Seller Related
Parties from all claims, causes of action, demands, losses, damages,
liabilities, costs and expenses (including attorney’s fees and disbursements
whether suit is instituted or not) which Buyer has or may have in the future on
account of or in any way arising out of the Property or any of its constituent
elements (including the Land, the Improvements, the Personal Property, the
General Intangibles, the Leases or the Contracts), including, without
limitation, with respect to (i) all matters described in subparagraph (a), above
as accepted by Buyer in “as is, where is, with all faults” condition, (ii) the
structural and physical condition of the Real Property or its surroundings,
(iii) the financial condition of the operation of the Property either before or
after the Closing Date, (iv) any law, ordinance, rule, regulation, restriction
or legal requirement which is now or may hereafter be applicable to the
Property, (v) the financial condition or status of any tenant or tenancy for the
Property, (vi) the environmental condition of the Property, including, without
limitation, the presence, discovery or removal of any Hazardous Materials in,
at, about or under the Property or the applicability to the Property of any
Environmental Laws, as such acts may be amended from time to time, or any other
federal, state or local statute or regulation relating to environmental
contamination at, in or under the Property; provided, however, Seller shall
remain liable for, and Buyer does not waive or release claims based on fraud,
gross negligence or willful misconduct on the part of Seller or any Seller
Related Party, or based on Seller’s failure to disclose to Buyer any material
fact of which Seller has Actual Knowledge. Buyer shall not make or institute any
claims against any of the Seller Related Parties which are inconsistent with the
foregoing. Buyer agrees that this release shall be given full force and effect
according to each of its expressed terms and provisions. This release includes
claims of which Buyer is presently unaware or which Buyer does not presently
suspect to exist, which if known by Buyer, would materially affect Buyer’s
release to Seller. Accordingly, and without limiting the foregoing, Buyer hereby
waives California Civil Code Section 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

In this connection and to the maximum extent permitted by law, Buyer agrees and
acknowledges that factual matters now unknown to it may have given or may
hereafter give rise to causes of action, claims, demands, debts, controversies,
damages, costs, losses and expenses which are presently unknown, unanticipated
and unsuspected, and Buyer further agrees and acknowledges that the waivers and
releases herein have been negotiated and agreed upon in light of that
realization and that Buyer nevertheless hereby intends to release, discharge,
and acquit the Seller Related Parties from any such unknown causes of action,
claims, demands, debts, controversies, damages, costs, losses

 

Purchase and Sale Agreement

Page 19 of 35

 

 

and expenses except to the extent caused by fraud, gross negligence or willful
misconduct on the part of Seller or any Seller Related Party.

 

Buyer’s Initials _RFM__

 

(i)           In no event shall Seller be liable to Buyer for any incidental,
special, exemplary, punitive or consequential damages, including, without
limitation, loss of profits or revenue, interference with business operations,
loss of tenants, lenders, investors, buyers, diminution in value of the
Property, or inability to use the Property, due to the condition of the
Property.

 

(j)           The provisions of this Section shall survive the Closing or any
termination of this Agreement.

 

10.          Seller’s Representations and Warranties. Seller represents and
warrants to Buyer the matters set forth on Addendum II, which is incorporated
herein by this reference as though fully set forth herein. Other than as
expressly contained in this Agreement and Addendum II, Seller makes no
representations or warranties of any kind relating to the Property or its
condition or fitness. Buyer is entitled to rely on Seller’s representations and
warranties notwithstanding Buyer’s inspection and investigation of the Property,
except to the extent that Buyer has Actual Knowledge on or before the Closing
Date that any such representation or warranty is inaccurate in any material
respect, and such inaccuracy did not result from a Seller R&W Breach (as defined
below). Seller shall promptly notify Buyer if prior to the Closing Seller has
Actual Knowledge that any representation or warranty of Seller was inaccurate in
any material respect on the Effective Date (a “Seller R&W Breach”), or was true
when given on the Effective Date but became inaccurate in any material respect
after the Effective Date (a “Seller R&W Change”). If prior to the Closing Buyer
has Actual Knowledge (whether from Seller or its own investigation) that a
Seller R&W Breach has occurred and Seller is unable to cure such R&W Breach
within ten (10) days after notice from Buyer of such R&W Breach, such Seller R&W
Breach shall be a default on the part of Seller, and Buyer shall have the right,
as its sole and exclusive remedy, to terminate this Agreement, upon which
termination the Earnest Money (plus interest earned thereon) shall be returned
to Buyer, Seller shall pay the Expense Reimbursement to Buyer, and the Parties
shall have no further rights or obligations under this Agreement except for
those rights and obligations which expressly survive termination of this
Agreement. If prior to the Closing Buyer has Actual Knowledge (whether from
Seller or its own investigation) that a Seller R&W Change has occurred, such
change was not caused by a material breach by Seller of its covenants under this
Agreement or by an affirmative, intentional act on the part of Seller which
caused such representation and warranty to become inaccurate in any material
respect (in which case such Seller R&W Change shall be deemed to be a Seller R&W
Breach), and Seller is unable within ten (10) days after notice from Buyer of
such R&W Change to eliminate such inaccuracy, Buyer shall have the right, as its
sole and exclusive remedy, to terminate this Agreement, upon which termination
the Earnest Money (plus interest earned thereon) shall be returned to Buyer and
the Parties shall have no further rights or obligations under this Agreement
except for those rights and obligations which expressly survive termination of
this Agreement. If prior to the Closing Buyer has Actual Knowledge that any
representation or warranty of Seller is inaccurate in any material respect and
Buyer consummates the Closing, such representation or warranty shall be deemed
modified by Buyer’s Actual Knowledge.

 



Purchase and Sale Agreement

Page 20 of 35

 

 

Seller shall indemnify, defend and hold harmless Buyer of and from any and all
losses, costs, liabilities, damages and expenses, including attorneys’ fees and
costs, incurred by Buyer on account of the breach by Seller of any one or more
of the representations and warranties of Seller made herein, provided that (i)
the breach thereof is first discovered subsequent to Closing, (ii) the claim
thereon is asserted by Buyer to Seller in writing on or before the date one
hundred eighty (180) days after Closing, (iii) the amount of any such loss,
cost, liability, damage and expense suffered by Purchaser shall exceed the
Material Damage Floor, and (iv) in no event shall the amount of any such loss,
cost, liability, damage and expense for which Seller shall be liable under this
indemnification exceed the sum of Five Hundred Thousand and No/100ths Dollars
($500,000.00) in the aggregate.

 

11.          Buyer’s Representations and Warranties. Buyer hereby represents and
warrants as of the Effective Date and as of the Closing Date to Seller as
follows:

 

(a)         Buyer is duly organized, validly existing and in good standing under
the laws of the State of its formation, and as of the Closing will be qualified
to do business in the State in which the Property is located.

 

(b)         Buyer has full power and authority to execute and deliver this
Agreement and to perform all of the terms and conditions hereof to be performed
by Buyer and to consummate the transactions contemplated hereby. This Agreement
and all documents executed by Buyer which are to be delivered to Seller at
Closing have been duly executed and delivered by Buyer and are or at the time of
Closing will be the legal, valid and binding obligation of Buyer and is
enforceable against Buyer in accordance with its terms, except as the
enforcement thereof may be limited by applicable Creditors’ Rights Laws. Buyer
is not presently subject to any bankruptcy, insolvency, reorganization,
moratorium, or similar proceeding.

 

(c)         The entities and individuals executing this Agreement and the
instruments referenced herein on behalf of Buyer and its constituent entities,
if any, have the legal power, right and actual authority to bind Buyer to the
terms and conditions hereof and thereof.

 

(d)         Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated by this Agreement, nor the
compliance with the terms and conditions hereof will violate or conflict, in any
material respect, with any provision of Buyer’s organizational documents or to
Buyer’s Actual Knowledge any statute, regulation or rule, or, to Buyer’s Actual
Knowledge, any injunction, judgment, order, decree, ruling, charge or other
restrictions of any government, governmental agency or court to which Buyer is
subject, and which violation or conflict would have a material adverse effect on
Buyer. Buyer is not a party to any contract or subject to any other legal
restriction that would prevent fulfillment by Buyer of all of the terms and
conditions of this Agreement or compliance with any of the obligations under it

 



Purchase and Sale Agreement

Page 21 of 35

 

 

(e)          To Buyer’s Actual Knowledge all material consents required from any
governmental authority or third party in connection with the execution and
delivery of this Agreement by Buyer or the consummation by Buyer of the
transactions contemplated hereby have been made or obtained or shall have been
made or obtained by the Closing Date. Complete and correct copies of all such
consents shall be delivered to Seller.

 

(f)          Buyer has made (or will make prior to the Closing Date) an
independent investigation with regard to the Property, will have ascertained to
its satisfaction the extent to which the Property complies with applicable
zoning, building, environmental, health and safety and all other laws codes and
regulations, and Buyer’s intended use thereof, including without limitation,
review and/or approval of matters disclosed by Seller pursuant to this
Agreement.

 

(g)         There is no litigation pending or, to Buyer’s Actual Knowledge,
threatened, against Buyer or any basis therefor that might materially and
detrimentally affect the ability of Buyer to perform its obligations under this
Agreement. Buyer shall notify Seller promptly of any such litigation of which
Buyer becomes aware.

 

(h)         Buyer is not, nor is any person who owns a controlling interest in
or otherwise controls Buyer, (a) listed on the Specially Designated Nationals
and Blocked Persons List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, and/or on any other similar list
maintained by the OFAC pursuant to any authorizing statute, Executive Order or
regulation (collectively, “OFAC Laws and Regulations”); or (b) a person either
(i) included within the term “designated national” as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515, or (ii) designated under
Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224 (Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), 66 Fed. Reg. 49079 (effective September 24, 2001,
and published September 25, 2001) or similarly designated under any related
enabling legislation or any other similar Executive Orders (collectively, the
“Executive Orders”). Neither Buyer nor any of its principals or affiliates is
(x) a person or entity with which Seller is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, or that commits,
threatens or conspires to commit or supports “terrorism” as defined in the
Executive Orders, or (y) is directly or indirectly affiliated or associated with
a person or entity listed in the preceding clause (x). To the best knowledge of
Buyer, neither Buyer nor any of its principals or affiliates, nor any brokers or
other agents acting in any capacity in connection with the transactions
contemplated herein (I) directly or indirectly deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Orders, (II) directly or indirectly engages in any
transaction in violation of any Laws relating to drug trafficking, money
laundering or predicate crimes to money laundering or (III) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. As used herein, “Anti-Terrorism Law” means the
OFAC Laws and Regulations, the Executive Orders and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as
amended.

 



Purchase and Sale Agreement

Page 22 of 35

 

 

12.          Risk of Loss.

 

(a)         Notice of Loss. If, prior to the Closing Date, any portion of the
Property suffers a Minor or Major Loss, Seller shall immediately notify Buyer of
that fact, which notice shall include sufficient detail to apprise Buyer of the
current status of the Property following such loss.

 

(b)         Minor Loss. Buyer’s obligations hereunder shall not be affected by
the occurrence of a Minor Loss, provided that: (i) upon the Closing, there shall
be a credit against the Consideration equal to the amount of any insurance
proceeds or condemnation awards collected by Seller as a result of such Minor
Loss, plus the amount of any insurance deductible; or (ii) insurance or
condemnation proceeds available to Seller are sufficient to cover the cost of
restoration and the insurance carrier has admitted liability for the payment of
such costs. If the proceeds or awards have not been collected as of the Closing,
then Seller’s right, title and interest to such proceeds or awards shall be
assigned to Buyer at the Closing, together with a credit against the
Consideration in the amount of any insurance deductible. This provision shall
not limit any of the Buyer’s repair obligations under the Leases. If there is a
Minor Loss and insurance coverage as set forth above is not available, Buyer
shall have the same rights as if it was a Major Loss.

 

(c)         Major Loss. In the event of a Major Loss, Buyer may, at its option
to be exercised by written notice to Seller within twenty (20) days of Seller’s
notice to Buyer of the occurrence thereof, elect to either (i) terminate this
Agreement, or (ii) consummate the acquisition of the Property for the full
Consideration, subject to the following. If Buyer elects to proceed with the
acquisition of the Property, then the Closing shall be postponed to the later of
the Closing Date or the date which is ten (10) Business Days after Buyer makes
such election and, upon the Closing, Buyer shall be given a credit against the
Consideration equal to the amount of any insurance proceeds or condemnation
awards collected by Seller as a result of such Major Loss, plus the amount of
any insurance deductible. If the proceeds or awards have not been collected as
of the Closing, then Seller’s right, title and interest to such proceeds or
awards shall be assigned to Buyer, and Seller will cooperate with Buyer as
reasonably requested by Buyer in the collection of such proceeds or award. If
Buyer fails to give Seller notice within such 20-day period, then Buyer will be
deemed to have elected to terminate this Agreement. If the Agreement is not
terminated, Buyer shall be responsible for performance by Buyer as “landlord”
under the Leases, including any repair obligations of landlord, and nothing
herein shall limit Buyer’s repair obligations or other obligations under the
Leases.

 



Purchase and Sale Agreement

Page 23 of 35

 

 

13.          Seller’s Continued Operation of the Property.

 

(a)         General. Except as otherwise contemplated or permitted by this
Agreement or approved by Buyer in writing, from the Effective Date to the
Closing Date, Seller will operate, maintain, repair and lease of the Property in
a prudent manner, in the ordinary course of business, on an arm’s-length basis
and consistent with its past practices (and without limiting the foregoing,
Seller shall, in the ordinary course, negotiate with prospective tenants and
enter into leases of the Property, enforce leases in all material respects, pay
all costs and expenses of the Property, including, without limitation, debt
service, real estate taxes and assessments, and maintain insurance and pay and
perform loan obligations) and will not dispose of or encumber the Property or
any part thereof, except for dispositions of personal property in the ordinary
course of business.

 

(b)         Actions Requiring Buyer’s Consent. Notwithstanding the above terms
of this Section, from the date three (3) Business Days before the end of the Due
Diligence Period until the Closing Date, Seller shall not, without the prior
written approval of Buyer, which approval shall not be unreasonably withheld or
delayed, take any of the following actions:

 

(i)           Leases. Execute or renew any Lease; or bring an action to enforce
any Lease; or apply any security deposit under any Lease; or terminate any
Lease; or modify or waive any material term of any Lease; provided, however,
that if Seller has delivered notice to Buyer of Seller’s request for Buyer’s
approval and Buyer has not responded to Seller’s request for Lease approval
within two (2) Business Days, then Buyer shall be deemed to have approved the
Lease activity in question; or

 

(ii)           Contracts. Except as otherwise required under this Agreement,
enter into, execute or terminate any operating agreement, easement agreement,
management agreement or any lease, contract, agreement or other commitment of
any sort (including any contract for capital items or expenditures), with
respect to the Property that will survive the Closing or otherwise bind the
Buyer after the Closing.

 

In all events, Seller shall provide Buyer with copies of all such new Leases,
amendments and/or modifications to existing Leases promptly after Seller’s
execution and delivery thereof.

 

(c)         Cost of Tenant Improvements and Leasing Commissions.

 

(i)           New Leases, Renewals, Modifications. In connection with any new
lease, or any renewal of a lease or modification of an existing Lease which
extends the term or expands the premises under the Lease other than under an
option or right governed by subsections (c)(iii) or (c)(iv) below, and is
entered into between the Effective Date and the Closing, the cost of tenant
improvement work and leasing commissions in connection with any such new lease,
renewal or modification, shall be prorated between Buyer and Seller in
proportion to the ratio between the portion of the new lease term or renewal
term which occurs prior to the Closing Date and the portion of the new lease
term or renewal term which occurs after the Closing Date.

 



Purchase and Sale Agreement

Page 24 of 35

 

 

(ii)          Existing Leases. Subject to subsections (c)(iii) and (c)(iv)below,
Seller shall be responsible for the cost of all tenant improvement work and
leasing commissions for all Leases (and amendments thereto) entered into prior
to the Effective Date, and Seller’s obligations with respect thereto shall
survive the Closing.

 

(iii)         Tenant Rights Under Existing Leases. If during the period between
the Effective Date and the Closing Date any Tenant shall exercise an option or
right under an existing Lease to renew the Lease, extend the Term of the Lease
or expand its premises, any obligation for tenant improvement work and leasing
commissions associated with the exercise of such option or right shall be
prorated between Seller and Buyer in proportion to the ratio between the portion
of the extended lease term resulting from the exercise of the option which
occurs prior to the Closing Date and the portion thereof which occurs after the
Closing Date.

 

(iv)         Post-Closing Extensions, Renewals, Modifications. If on or after
the Closing Date any Tenant shall exercise an option or right under an existing
Lease to renew the Lease, extend the Term of the Lease or expand its premises,
any obligation for tenant improvement work and leasing commissions associated
with the exercise of such option or right shall be the responsibility of Buyer.

 

14.          Non-Consummation of the Transaction. If the transaction is not
consummated on or before the Closing Date, the following provisions shall apply:

 

(a)         No Default. If the purchase and sale of the Property under this
Agreement is not consummated for a reason other than a default by one of the
Parties, then (i) Title Company and each Party shall return to the depositor
thereof the Earnest Money and all other funds and items which were deposited
hereunder (except that Seller shall retain the Non-Refundable Payment); and (ii)
Seller and Buyer shall each bear one-half of any Escrow cancellation charges.
Any return of funds or other items by the Title Company or any Party as provided
herein shall not relieve either Party of any liability it may have for its
wrongful failure to close.

 



Purchase and Sale Agreement

Page 25 of 35

 

 

(b)         Default by Seller. If the transaction is not consummated as a result
of a default by Seller, then Buyer, as its sole and only remedies hereunder, to
the exclusion of all other potential remedies under this Agreement, at law or in
equity, may either (i) terminate this Agreement by delivery of notice of
termination to Seller, whereupon (A) the Earnest Money plus interest accrued
thereon shall be immediately returned to Buyer (less the Non-Refundable Payment,
which shall be retained by Seller), and (B) Seller shall pay to Buyer its
Expense Reimbursement, in which case neither Party shall have any further rights
or obligations hereunder other than those rights and obligations which expressly
survive termination of this Agreement; or (ii) continue this Agreement pending
Buyer’s action for specific performance, provided, however, that any such action
for specific performance shall be filed and served by Buyer within thirty (30)
days of the date which is the later of (x) the termination of this Agreement by
Seller, or (y) the date on which Buyer has Actual Knowledge of the event or
occurrence comprising the alleged default on the part of Seller, it being the
intent of the Parties hereto that any failure of Buyer to meet the time deadline
set for filing shall be deemed to be Buyer’s election to waive and relinquish
any rights to enforce specific performance of this Agreement. In no event shall
Seller be liable to Buyer in connection with any breach or default on the part
of Seller under this Agreement for any incidental, special, exemplary, punitive
or consequential damages, including, without limitation, loss of profits or
revenue, interference with business operations, loss of tenants, lenders,
investors, buyers, diminution in value of the Property, or inability to use the
Property.

 

Buyer’s Initials        RFM           

 

(c)         Failure of Senior Lender Condition. The Parties acknowledge that if
the transaction is not consummated due to failure of a Seller Closing Condition
in Section 5(b)(i) regarding release by the Senior Lender, Seller shall not be
in default under this Agreement, but this Agreement shall terminate, the Earnest
Money plus interest accrued thereon shall be immediately returned to Buyer, and
Seller shall pay to Buyer its Expense Reimbursement, upon which neither Party
shall have any further rights or obligations hereunder other than those rights
and obligations which expressly survive termination of this Agreement.

 

(d)         Default by Buyer. If the Closing does not occur as a result of a
default by Buyer, then Seller shall have right, upon notice thereof to Buyer, to
terminate this Agreement, in which event (i) Buyer shall pay all escrow
cancellation charges, (ii) to the extent it has not previously been delivered to
Seller, the Title Company shall deliver the Earnest Money to Seller as its full
and complete liquidated damages and its sole and exclusive remedy for Buyer’s
default (provided that this provision shall not limit the Seller’s right to
enforce Buyer’s obligations pursuant to Section 4(c), 15(f) and 15(l), and to
obtain monetary damages from Buyer pursuant to those provisions above and beyond
any amounts collected pursuant to this liquidated damages provision). If the
transaction is not consummated because of a default by Buyer, the Earnest Money
together with the interest accrued thereon shall be paid to and retained by
Seller as liquidated damages. THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL
DAMAGES, IN THE EVENT OF A DEFAULT BY BUYER, WOULD BE EXTREMELY DIFFICULT OR
IMPRACTICABLE TO DETERMINE. THEREFORE, BY PLACING THEIR INITIALS BELOW, THE
PARTIES ACKNOWLEDGE THAT THE EARNEST MONEY HAS BEEN AGREED UPON, AFTER
NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S DAMAGES (IN
ADDITION TO ANY FEES AND COSTS TO WHICH SELLER IS ENTITLED UNDER SECTION 15(l))
AND AS SELLER’S EXCLUSIVE REMEDY AGAINST BUYER, AT LAW OR IN EQUITY, IN THE
EVENT OF A DEFAULT UNDER THIS AGREEMENT ON THE PART OF BUYER; PROVIDED, HOWEVER,
NOTHING HEREIN SHALL RELIEVE BUYER OF THE INDEMNITY OBLIGATIONS OF BUYER UNDER
SECTIONS 4(c) AND 15(f), WHICH EXPRESSLY SURVIVE THE TERMINATION OF THIS
AGREEMENT. If Closing is consummated, Seller shall have all remedies available
at law or in equity in the event Buyer fails to perform any obligation of Buyer
under this Agreement.

 



Purchase and Sale Agreement

Page 26 of 35

 

 

INITIALS: Seller      AB__ Buyer     RFM__

 

15.          Miscellaneous

 

(a)         Disclosure of Transaction. Except as may be permitted in Section
15(o) below, prior to Closing neither Party shall publicly announce or discuss
the execution of this Agreement or the transaction contemplated hereby without
the prior written consent of the other Party, which shall not be unreasonably
withheld. Notwithstanding the foregoing, nothing herein shall limit or restrict
any public announcement or notification which Seller, Buyer or any of their
respective Affiliates is required to make under the applicable provisions of the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended and the rules and regulations adopted by the Securities and Exchange
Commission thereunder.

 

(b)         Possession. Possession of the Property shall be delivered to Buyer
upon the Closing.

 

(c)         Force Majeure. If during the term of this Agreement, there occurs a
Force Majeure Event (a fire or other casualty, act of God, riot or other civil
disturbance, or any other event out of the control of Seller that prevents
Seller from having access to and use of its headquarters facility for the
conduct of its operations), each Party shall have the right, exercisable by
written notice to the other within five (5) Business Days of the date of the
Force Majeure Event, to extend any period for their respective performance
hereunder by a period of time equal to the time that they reasonably anticipate
they will be unable to use their headquarters offices, but not to exceed
fourteen (14) days.

 

(d)         Tax Protest. If as a result of any tax protest or otherwise any
refund or reduction of real property or other tax or assessment relating to the
Property during the period prior to Closing, Seller shall be entitled to receive
or retain such refund or the benefit of such reduction, less equitable prorated
costs of collection and subject to the rights of tenants under leases as to any
such refunds. To the extent any such tax protest or proceedings are ongoing as
of the Closing, Seller shall have the right, but not the obligation, to continue
to pursue such protest or proceeding following the Closing, but only to the
extent that it applies to the pre-closing tax periods.

 



Purchase and Sale Agreement

Page 27 of 35

 

 

(e)         Notices. Any notice, consent or approval required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given upon (i) delivery of email on a Business Day between the hours of 9:00
a.m. and 5:00 p.m. the recipient’s time (otherwise, the next following Business
Day) (provided that such email contains in all uppercase letters the words
“MORENO MARKETPLACE –OFFICIAL NOTICE” in the subject line and generates no “out
of office receipt” or other message that such delivery was ineffective or
delayed), (ii) personal delivery, (iii) confirmed telecopy delivery on a
Business Day between the hours of 9:00 a.m. and 5:00 p.m. the recipient’s time
(otherwise, the next following Business Day), (iv) one (1) Business Day after
being deposited with Federal Express, DHL Worldwide Express or another reliable
overnight courier service prior to the specified delivery deadline for next day
service, specifying an address to which such courier makes overnight deliveries,
or (v) two (2) Business Days after being deposited in the United States mail,
registered or certified mail, postage prepaid, return receipt required, and
addressed as indicated below, or such other address as either Party may from
time to time specify in writing to the other.

 

If to Buyer: If to Seller:    

The Phillips Edison Group LLC

11501 Northlake Drive

Cincinnati, OH 45249

Attention: Hal Scudder and Stephen Bien

Fax No. (513) 554-1009

Email: hscudder@phillipsedison.com and sbien@phillipsedison.com

TNP SRT Portfolio I, LLC

c/o 400 South El Camino, 11th Floor

San Mateo, CA 94402-1708

Attention: Alan Shapiro

Fax No. (650) 343-9690

Email: alan.shapiro@glenborough.com

    with a copy to: with a copy to:

 

Honigman Miller Schwartz and Cohn LLP

39400 Woodward Avenue, Suite 101

Bloomfield Hills, MI 48304-5151

Attention: J. Adam Rothstein, Esq.

Fax No. (248) 566-8479

Email: arothstein@honigman.com

TNP SRT Portfolio I, LLC

c/o Glenborough LLC

400 South El Camino, 11th Floor

San Mateo, CA 94402-1708

Attention: G. Lee Burns, Jr.

Fax No. (650) 343-9690

Email: chip.burns@glenborough.com

 

(f)          Brokers and Finder. Seller has engaged Seller’s Broker to act as
Seller’s representative in this transaction, and Seller has sole responsibility
for the payment of any amounts due to Seller’s Broker as a result of this
transaction. Except as set forth in the preceding sentence, neither Party has
had any contact or dealings regarding the Property, or any communication in
connection with the subject matter of this transaction through any real estate
broker or other person who can claim a right to a commission or finder’s fee in
connection with the transactions contemplated in this Agreement. In the event
that any broker or finder perfects a claim for a commission or finder’s fee
based upon any such contact, dealings or communication, the Party through whom
the broker or finder makes its claim shall be responsible for said commission or
fee and shall indemnify and hold harmless the other Party from and against all
liabilities, losses, costs and expenses (including reasonable attorneys’ fees)
arising in connection with such claim for a commission or finder’s fee. The
provisions of this subsection shall survive the Closing or the termination of
this Agreement.

 



Purchase and Sale Agreement

Page 28 of 35

 

 

(g)         Successors and Assigns. Subject to the following, this Agreement
shall be binding upon, and inure to the benefit of, the Parties and their
respective successors, heirs, administrators and assigns. Buyer shall have the
right, with notice to Seller, but without Seller’s consent, to assign this
Agreement to an Affiliate of Buyer, including to any subsidiary of either of its
Affiliates Phillips Edison Grocery Center REIT I or Phillips Edison Grocery
Center REIT II. Buyer shall have the right, with notice to Seller, and subject
to receipt of Seller’s written consent, which shall not be unreasonably
withheld, conditioned or delayed, to assign its right, title and interest in and
to this Agreement to one or more assignees other than an Affiliate of Buyer, at
any time before the Closing Date. Any such assignee(s) shall assume all
obligations of Buyer, and such assignment and assumption shall not release Buyer
from any obligation hereunder. Seller shall not have the right to assign its
interest in this Agreement.

 

(h)         Amendments. Except as otherwise provided herein, this Agreement may
be amended or modified only by a written instrument executed by Seller and
Buyer.

 

(i)          Governing Law. The substantive laws of the State of California,
without reference to its conflict of law provisions, will govern the validity,
construction, and enforcement of this Agreement and the Transaction Documents.

 

(j)          Merger of Prior Agreements. This Agreement and the Addenda,
Exhibits and Schedules hereto constitute the entire agreement between the
Parties and supersede all prior agreements and understandings between the
Parties relating to the subject matter hereof.

 

(k)         Time for Performance. Any time deadlines contained herein shall be
calculated by reference to calendar days unless otherwise specifically notes.
For notice purposes hereunder, days shall be deemed to end at 5:00 P.M.
California time. In the event that any time periods for performance hereunder
fall on a day that is not a Business Day, the date for performance shall be the
next following Business Day.

 

(l)          Enforcement. If either Party fails to perform any of its
obligations under this Agreement or if a dispute arises between the Parties
concerning the meaning or interpretation of any provision of this Agreement,
then the defaulting Party or the Party not prevailing in such dispute shall pay
any and all costs and expenses incurred by the other Party on account of such
default and/or in enforcing or establishing its rights hereunder, including,
without limitation, arbitration or court costs and attorneys’ fees and
disbursements. Any such attorneys’ fees and other expenses incurred by either
Party in enforcing a judgment in its favor under this Agreement shall be
recoverable separately from and in addition to any other amount included in such
judgment, and such attorneys’ fees obligation is intended to be severable from
the other provisions of this Agreement and to survive and not be merged into any
such judgment.

 



Purchase and Sale Agreement

Page 29 of 35

 

 

(m)         Time of the Essence. THE TIME FRAMES AND DEADLINES FOR PERFORMANCE
IN THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE TIME FRAMES AND DEADLINES
SET FORTH IN SECTIONS 2, 3 AND 4 WITH RESPECT TO THE EARNEST MONEY, TITLE
APPROVAL AND DILIGENCE REVIEW) HAVE BEEN NEGOTIATED BY THE PARTIES AND ARE A
MATERIAL PART OF THE CONSIDERATION BETWEEN THE PARTIES. THE PARTIES HERETO AGREE
THAT TIME IS OF THE ESSENCE WITH RESPECT TO THIS AGREEMENT, AND ALL OF THE TIME
FRAMES AND DEADLINES SET FORTH IN THIS AGREEMENT.

 

INITIALS: Seller _AB__ Buyer _RFM_

 

(n)         Severability. If any provision of this Agreement. or the application
thereof to any person, place, or circumstance, shall be held by a court of
competent jurisdiction to be invalid, unenforceable or void, the remainder of
this Agreement and such provisions as applied to other persons, places and
circumstances shall remain in full force and effect.

 

(o)         Confidentiality. Buyer and Seller shall each maintain as
confidential any and all material or information about the other, or in the case
of Buyer and its agents, employees, consultants and contractors, about the
Property, and shall not disclose such information to any third party, except, in
the case of information about the Property or the Seller, to Buyer’s investment
bankers, investors, lender or prospective lenders, insurance and reinsurance
firms, attorneys, environmental assessment and remediation service firms and
consultants, as may be reasonably required for the consummation of this
transaction and/or as required by law.

 

(p)         Counterparts. This Agreement may be executed in counterparts or
duplicate originals, each of which shall be deemed an original but all or which
together shall constitute as one and the same instrument, and which shall be the
official and governing version in the interpretation of this Agreement. Executed
copies of this Agreement may be delivered by facsimile or electronic
transmission and the Parties agree that such facsimile or electronic (e.g., pdf)
delivery shall have the same force and effect as delivery of an original
document with original signatures, and that each Party may use such facsimile or
electronic signatures as evidence of the execution and delivery of this
Agreement by the Parties to the same extent that an original signature could be
used.

 

(q)         Addenda, Exhibits and Schedules. All addenda, exhibits and schedules
referred to herein are, unless otherwise indicated, incorporated herein by this
reference as though set forth herein in full. The Exhibits, Addenda and
Schedules to this Agreement are:

 

Exhibit A – Deed

Exhibit B – Assignment and Assumption of Leases

 



Purchase and Sale Agreement

Page 30 of 35

 

 

Exhibit C – Bill of Sale

Exhibit D – Assignment and Assumption of Warranties and Guaranties, and other
General Intangibles

Exhibit E – Certificate of Transferor Other than an Individual (FIRPTA
Affidavit)

Exhibit F – Form of Tenant Estoppel

Exhibit G – Form of Seller Estoppel

Exhibit H – Form of Seller Title Affidavit

 

Addendum I – Definitions

Addendum II – Seller’s Representations and Warranties

 

Schedule 1 – Due Diligence Materials

Schedule 2 – Description of Land

Schedule 3 – Assumed Service Contracts

Schedule 4 – Environmental Reports

Schedule 5 – Rent Roll

Schedule 6 – Exceptions to Seller Representations and Warranties

 

(r)          Construction. Headings at the beginning of each section and
subsection are solely for the convenience of the Parties and are not a part of
the Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa. This Agreement shall not be construed as if it had been prepared by one
of the Parties, but rather as if both Parties had prepared the same.

 

(s)         Tax Free Exchange. As an accommodation to Buyer, Seller agrees to
cooperate with Buyer to accomplish an I.R.C. Section 1031 like kind tax deferred
exchange, provided that the following terms and conditions are met; (i) Buyer
shall give Seller notice of any desired exchange not later than five (5) days
prior to the Closing Date; (ii) Seller shall in no way be liable for any
additional costs, fees and/or expenses relating to the exchange; (iii) if, for
whatever reason, the Closing does not occur, Seller shall have no responsibility
or liability to the third party involved in the exchange transaction, if any;
and (iv) Seller shall not be required to make any representations or warranties
nor assume or incur any obligations or personal liability whatsoever in
connection with the exchange transaction. Buyer indemnifies and agrees to hold
Seller and its constituent partners harmless from and against any and all
causes, claims, demands, liabilities, costs and expenses, including attorneys’
fees, as a result of or in connection with any such exchange. As an
accommodation to Seller, Buyer agrees to cooperate with Seller to accomplish an
I.R.C. Section 1031 like kind tax deferred exchange, provided that the following
terms and conditions are met; (i) Seller shall give Buyer notice of any desired
exchange not later than five (5) days prior to the Closing Date; (ii) Buyer
shall in no way be liable for any additional costs, fees and/or expenses
relating to the exchange; (iii) if, for whatever reason, the Closing does not
occur, Buyer shall have no responsibility or liability to the third party
involved in the exchange transaction, if any; and (iv) Buyer shall not be
required to make any representations or warranties nor assume or incur any
obligations or personal liability whatsoever in connection with the exchange
transaction. Seller indemnifies and agrees to hold Buyer and its partners
harmless from and against any and all causes, claims, demands, liabilities,
costs and expenses, including attorneys’ fees, as a result of or in connection
with any such exchange.

 



Purchase and Sale Agreement

Page 31 of 35

 

 

16.          Seller Debts. For purposes hereof, the “Seller Debts” shall be
deemed to mean the following debts, liabilities, taxes, obligations and claims:
(i) liabilities, obligations, claims and demands against Seller with respect to
third-party claims (other than by Tenants) for personal injury or property
damage occurring or alleged to have occurred prior to Closing; (ii)
[intentionally deleted]; (ii) [intentionally deleted]; (iii) taxes, fines,
levies and/or assessments levied or assessed against Seller and/or the Real
Property with respect to the period prior to Closing, with the exception of the
proration credit, if any, for real estate taxes paid or deemed paid by Buyer
hereunder; (iv) liabilities and obligations of Seller under terminated or
existing Service Contracts. The parties acknowledge that the purchase and sale
of the Property involves only the purchase and sale of the Property and that
Seller is not selling a business nor do the parties intend that Buyer be deemed
a successor of Seller with respect to any liabilities of Seller to any third
parties other than the tenants under the Leases. Accordingly, Buyer shall
neither assume nor be liable for the Seller Debts or any of the debts,
liabilities, taxes or obligations of, or claims against any other person or
entity, of any kind or nature, whether existing now, upon Closing or at any time
thereafter, which shall be solely those of Seller.

 

17.          Books and Records. Buyer has advised Seller that Buyer may be
required to file, in compliance with certain laws and regulations (including,
without limitation, Regulation S-X of the Securities and Exchange Commission),
audited financial statements, pro forma financial statements and other financial
information related to the Property for up to three (3) fiscal years prior to
Closing and any interim period during the fiscal year in which the Closing
occurs (the “Financial Information”). Following the Closing, Seller agrees to
use its commercially reasonably efforts to cooperate with Buyer and its
representatives and agents in the preparation of the Financial Information;
provided, however, Seller shall not be required to incur any out of pocket
expenses or costs unless Buyer reimburses Seller for the same. Seller shall
maintain and allow access to, during normal business hours, such books and
records of Seller and Seller’s manager of the Property reasonably related to the
Property. Further, so long as the persons in charge of management of the
Property at the time of Closing remains in the employ of Seller or an affiliate
of Seller, Seller will make such persons available for interview. 
Notwithstanding the foregoing, Seller shall not be required to provide any
information concerning (a) Seller’s capital structure or debt, (b) Seller’s
financial analyses or projections, investment analyses, account summaries or
other documents prepared solely for Seller’s internal purposes and not directly
related to the operation of the Property, (c) Seller’s tax returns or (d)
financial statements of Seller or any affiliate of Seller (other than
Property-level financial statements).  Buyer acknowledges Buyer may not use the
results of its review under this Section to pursue any claim against Seller
under the terms of this Agreement, unless the basis of the claim was discovered
by Buyer or its representatives or agents independently of any such review.
Buyer has been informed that the current group acting as an outside advisor to
Seller’s ultimate parent company, Strategic Realty Trust, Inc., and as property
manager for the Property, only took over those roles in August of 2013, and as a
result of the lack of cooperation given by the former advisor may have
incomplete records for any time periods prior to that date.

 



Purchase and Sale Agreement

Page 32 of 35

 

 

18.          Material Adverse Change. Notwithstanding anything herein contained
to the contrary, in the event of any Material Adverse Change between the date on
which Buyer delivered its Approval Notice to Seller and the Closing Date, Buyer
shall thereupon have the right to terminate this Agreement upon notice thereof
to Seller, in which event, the Earnest Money (and any interest thereon) shall be
immediately returned to Buyer and neither party shall have any further liability
or obligation hereunder, other than any such liability or obligation expressly
set forth herein to survive termination.

 

19.          Operations. From the Effective Date until the Closing or earlier
termination of this Agreement Seller shall conduct the business of the Property
in the ordinary course, and will not: (i) transfer or convey the Property or any
interest in Seller, or enter into any agreement to do so; (ii) create or agree
to any easements, liens, mortgages, encumbrances or other interests that would
affect the Property or Seller’s ability to comply with this Agreement, other
than as permitted in Section 13; (iii) [intentionally deleted]; (iv)
[intentionally deleted]; (v) change Seller’s existing policies of public
liability and hazard and extended coverage insurance insuring the Property,
without Buyer’s prior written consent, which Buyer will not unreasonably
withhold if such change benefits the Property or enhances the existing coverage;
(vi) fail to comply promptly with any notices of violation of laws or municipal
ordinances, regulations, orders or requirements of departments of housing,
building, fire, labor, health, or other state, city or municipal departments or
other governmental authorities having jurisdiction against or affecting the
Property or the use or operation thereof, without the prior written consent of
Buyer, which consent may be granted or denied in Purchaser’s sole discretion;
and/or (vii) terminate any tax appeals, condemnation awards proceedings,
insurance settlement negotiations or proceedings, zoning changes, public roadway
and/or traffic realignment negotiations with public authorities or the like,
and/or storm water management agreements, and the like benefiting the Property.

 

20.          Current Communications.           Seller shall promptly deliver to
Buyer copies of any material, written communications (including e-mails,
letters, invoices and the like) sent by Seller to, or received by Seller from,
any Tenants of the Property, or service or materials providers to the Property,
sent or received from and after the Effective Date up through the Closing and
relating to defaults or potential defaults, or material and adverse changes in
the occupancy or tenancy of any Tenant.



 

[Signatures on following page]



 

Purchase and Sale Agreement

Page 33 of 35

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 



SELLER:       TNP SRT PORTFOLIO I, LLC,   a Delaware limited liability company  
            By: /s/ Andrew Batinovich   Name: Andrew Batinovich   Title:
President  

 

BUYER:

 

THE PHILLIPS EDISON GROUP LLC,

an Ohio limited liability company

 

By: PHILLIPS EDISON LIMITED PARTNERSHIP,     a Delaware limited partnership,
Managing Member               By: PHILLIPS EDISON & COMPANY, INC.,       a
Maryland corporation, General Partner                           By: /s/ Robert
F. Myers       Name:         Title:    



  

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Purchase and Sale Agreement

Page 34 of 35

 

First American Title Insurance Company

 

The undersigned executes this Agreement for the purpose of acknowledging its
agreement to serve as escrow agent in accordance with the terms of this
Agreement and to acknowledge receipt of a fully executed copy of the Agreement.

 

First American Title Insurance Company

 



By: /s/ Darlene Ferrill         Its: Sr. Escrow Officer  



 

Purchase and Sale Agreement

Page 35 of 35

 

 

EXHIBIT A

 

DEED

 



RECORDING REQUESTED BY:       First American Title Insurance Company   National
Commercial Services   Escrow No.               WHEN RECORDED RETURN TO          
               

Attention:

          MAIL TAX STATEMENTS TO:                                  

Attention:

     



    APN ___________   (Space above this line for Recorder’s use)





 

GRANT DEED

 

Assessor’s Parcel Number: __________________

 

Documentary Transfer Tax is $_____________

XXComputed on the full value of the property conveyed; OR

___Computed on the full value less liens & encumbrances remaining at time of
sale.

___unincorporated area, or ___ City of _______________

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,

 

________________________________________, a _____________________ ,

 



Purchase and Sale Agreement

Exhibit A – Deed

Page 1 of 3 

 

 

HEREBY GRANTS TO:

 

________________________________________, a _____________________ ,



 

the following real property situated in the City of _______________, County of
Riverside, State of California:

 

As set forth in Exhibit A, attached hereto and made a part hereof;

 

TOGETHER WITH all easements, rights, privileges and appurtenances thereto or in
any way appertaining, and all improvements thereon.

 

Executed as of __________________________, 2015.

 

GRANTOR:

 

TNP SRT PORTFOLIO I, LLC,

a Delaware limited liability company

 



By:     Name:     Title:    



 

Purchase and Sale Agreement

Exhibit A – Deed

Page 2 of 3 

 

 

ACKNOWLEDGMENT

  

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 



State of   )       )   ss.   County of   )  



  

On ___________________________, before me, ___________________________(here
insert name and title of officer), personally appeared
______________________________________________________, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person (s), or the entity(ies)
upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing is true and correct.

 

WITNESS my hand and official seal.

 



    [Seal]

  

Purchase and Sale Agreement

Exhibit A – Deed

Page 3 of 3 

 

 

EXHIBIT A

TO DEED

 

REAL PROPERTY DESCRIPTION

 

 

Purchase and Sale Agreement

Exhibit A – Deed

Exhibit A - Real Property Description

 

 

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION OF LEASES

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (“Assignment”) dated as of __________,
2015, is entered into by and between TNP SRT PORTFOLIO I, LLC, a Delaware
limited liability company (“Assignor”), and ____________________________ a
_________________________ (“Assignee”).

 

WITNESSETH:

 

WHEREAS, Assignor is the lessor under certain leases executed with respect to
that certain real property commonly known as Moreno Marketplace (the “Property”)
as more fully described in Exhibit A attached hereto, which leases are described
in the Rent Roll attached hereto as Schedule 1 (the “Leases”); and

 

WHEREAS, Assignor has entered into that certain Purchase and Sale Agreement (the
“Agreement”) by which title to the Property is being transferred to Assignee;
and

 

WHEREAS, Assignor desires to assign its interest as lessor in the Leases to
Assignee, and Assignee desires to accept the assignment thereof;

 

NOW, THEREFORE, in consideration of the promises and conditions contained
herein, the Parties hereby agree as follows:

 

1.           Effective as of the Closing Date (as defined in the Agreement),
Assignor hereby assigns to Assignee all of its right, title and interest in and
to the Leases, and any guarantees related thereto, and Assignee hereby accepts
such assignment and agrees to assume the obligations of Landlord under the
Leases; provided, however, Assignor hereby indemnifies and holds Assignee
harmless from any action, cause of action, loss, cost, claim or expense,
including without limitation reasonable attorneys’ fees arising out of or
related to a breach or default on the part of Assignor as Landlord under the
Leases occurring before the date of this Assignment. Assignee hereby indemnifies
and holds Assignor harmless from any action, cause of action, loss, cost, claim
or expense, including without limitation reasonable attorneys’ fees arising out
of or related to a breach or default on the part of Assignee as Landlord under
the Leases occurring on or after the date of recordation of this Assignment.
Notwithstanding the foregoing, if Assignee acquires the Property and any Tenant
Estoppel delivered to Assignee on or before the Closing identifies any event,
occurrence or matter (whether or not characterized as a breach, default or
failure to perform on the part of Assignor) as to which Assignor is or would be
required to indemnify Assignee hereunder if such event, occurrence or matter
would, with the passage of time or notice or both, constitute a breach, default
or failure to perform under such Lease on the part of Assignor, Assignor shall
not be responsible for, or obligated to indemnify Assignee for, any such event,
occurrence or matter or the resulting breach, default or failure to perform.

 



Purchase and Sale Agreement

Exhibit B – Assignment and Assumption of Leases

Page 1 of 3

 

 

2.           If either Party hereto fails to perform any of its obligations
under this Assignment or if a dispute arises between the Parties hereto
concerning the meaning or interpretation of any provision of this Assignment,
then the defaulting Party or the Party not prevailing in such dispute shall pay
any and all costs and expenses incurred by the other Party on account of such
default and/or in enforcing or establishing its rights hereunder including,
without limitation, court costs and attorneys’ fees and disbursements. Any such
attorneys’ fees and other expenses incurred by either Party in enforcing a
judgment in its favor under this Assignment shall be recoverable separately from
and in addition to any other amount included in such judgment and such
attorneys’ fees obligation is intended to be severable from the other provisions
of this Assignment and to survive and not be merged into any such judgment.

 

3.           This Assignment shall be binding on and inure to the benefit of the
Parties hereto, their heirs, executors, administrators, successors in interest
and assigns.

 

4.           The substantive laws of the State of California, without reference
to its conflict of law provisions, will govern the validity, construction, and
enforcement of this Assignment.

 

5.           This Assignment may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument. Capitalized terms used but not defined in this
Assignment have the meaning given to such terms in the Agreement.

 

[Signatures on following page]

 

Purchase and Sale Agreement

Exhibit B – Assignment and Assumption of Leases

Page 2 of 3

 

 

IN WITNESS WHEREOF Assignor and Assignee have executed this Assignment the day
and year first above written.

 



ASSIGNOR:      

TNP SRT PORTFOLIO I, LLC, 

  a Delaware limited liability company         By:     Name:     Title:        
  ASSIGNEE:                 , a               By:     Name:     Title:    







 

Purchase and Sale Agreement

Exhibit B – Assignment and Assumption of Leases

Page 3 of 3

 

 

EXHIBIT A

TO ASSIGNMENT AND ASSUMPTION OF LEASES

 

REAL PROPERTY DESCRIPTION

 

Purchase and Sale Agreement

Exhibit B – Assignment and Assumption of Leases

Exhibit A - Real Property Description

 

 

SCHEDULE 1

TO ASSIGNMENT AND ASSUMPTION OF LEASES

 

LIST OF LEASES

  

Purchase and Sale Agreement

Exhibit B – Assignment and Assumption of Leases

Schedule 1 - Rent Roll

 

 

EXHIBIT C

 

BILL OF SALE

 

 

For good and valuable consideration the receipt of which is hereby acknowledged,
TNP SRT PORTFOLIO I, LLC, a Delaware limited liability company (“Transferor”),
does hereby sell, transfer, and convey to _________________________, a
_________________ (“Transferee”) all personal property owned by Transferor and
located on or in or used in connection with the Real Property located at 14425
and 14485 Moreno Beach Drive, in the City of Moreno Valley, County of Riverside,
State of California, commonly known as Moreno Marketplace, including, without
limitation, those items described in Schedule 1 attached hereto (collectively,
the “Personal Property”), pursuant to that certain Purchase and Sale Agreement
between Transferor and Transferee for the purchase and sale of the Real Property
(the “Agreement”). Transferor is conveying the Personal Property to Transferee
free and clear of free of any lien or encumbrance thereon except as previously
disclosed to and accepted by Transferee. Capitalized terms used but not defined
in this Bill of Sale have the meaning given to such terms in the Agreement.

 

Transferor makes no representation or warranty regarding the condition,
merchantability, fitness or usefulness of the Personal Property, and Transferee
acknowledges and agrees that it is acquiring the Personal Property in its AS-IS,
WHERE-IS, WITH ALL FAULTS CONDITION, WITHOUT WARRANTY, EITHER EXPRESS OR
IMPLIED, except that all of the Personal Property will be free of all liens and
encumbrances.

 

This Bill of Sale shall be binding upon and inure to the benefit of the
successors and assigns of Transferor and Transferee.

 

The substantive laws of the State of California, without reference to its
conflict of law provisions, will govern the validity, construction, and
enforcement of this Bill of Sale.

 

This Bill of Sale may be executed in one or more counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same instrument.

 

Dated: ____________________, 2015.

 

 

[Signatures on following page]

 

Purchase and Sale Agreement

Exhibit C – Bill of Sale

Page 1 of 2

 

 



TRANSFEROR:      

TNP SRT PORTFOLIO I, LLC, 

  a Delaware limited liability company         By:     Name:     Title:        
  TRANSFEREE:                 , a               By:     Name:     Title:    

 

Purchase and Sale Agreement

Exhibit C – Bill of Sale

Page 2 of 2

 

 

SCHEDULE 1

TO BILL OF SALE

 

PERSONAL PROPERTY

  

Purchase and Sale Agreement

Exhibit C – Bill of Sale

Schedule 1 - Personal Property

 

 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION OF

WARRANTIES AND GUARANTIES, AND OTHER GENERAL INTANGIBLES

 

This Assignment of Warranties and Guaranties and Other Intangible Property
(“Assignment”) is made and entered into as of ________, 2015, by TNP SRT
PORTFOLIO I, LLC, a Delaware limited liability company (“Assignor”), to
_________________________, a ________________ (“Assignee”), pursuant to that
certain Purchase and Sale Agreement (the “Agreement”) between Assignor and
Assignee relating to the real property owned by Assignor and located at 14425
and 14485 Moreno Beach Drive, in the City of Moreno Valley, County of Riverside,
State of California, commonly known as Moreno Marketplace. Capitalized terms
used but not defined in this Assignment have the meaning given to such terms in
the Agreement.

 

1.           For good and valuable consideration, the receipt of which is hereby
acknowledged, effective as of the Closing Date (as defined in the Agreement),
Assignor hereby assigns and transfers unto Assignee all of its right, title,
claim and interest in and under:

 

(a)           all warranties and guaranties made by or received from any third
party with respect to any building, building component, structure, fixture,
machinery, equipment, or material situated on, contained in any building or
other improvement situated on, or comprising a part of any building or other
improvement situated on, any part of that certain real property described in
Exhibit A attached hereto including, without limitation, those warranties and
guaranties listed in Schedule 1 attached hereto (collectively, “Warranties”);
provided however, that to the extent there are any third party costs, expenses
or fees in connection with the assignment of any Warranties, including, without
limitation, reliance fees or transfer fees, Seller shall not be obligated to
assign such Warranties to Buyer unless Buyer pays all such costs, expenses and
fees.

 

(b)           Any General Intangibles (as defined in the Agreement).

 

Assignor and Assignee further hereby agree and covenant as follows:

 

2.           If either Party hereto fails to perform any of its obligations
under this Assignment or if a dispute arises between the Parties hereto
concerning the meaning or interpretation of any provision of this Assignment,
then the defaulting Party or the Party not prevailing in such dispute shall pay
any and all costs and expenses incurred by the other Party on account of such
default and/or in enforcing or establishing its rights hereunder, including,
without limitation, court costs and attorneys’ fees and disbursements. Any such
attorneys’ fees and other expenses incurred by either Party in enforcing a
judgment in its favor under this Assignment shall be recoverable separately from
and in addition to any other amount included in such judgment, and such
attorneys, fees obligation is intended to be severable from the other provisions
of this Assignment and to survive and not be merged into any such judgment.

 



Purchase and Sale Agreement

Exhibit D – Assignment and Assumption of Warranties and Guaranties,

and other General Intangibles

Page 1 of 3 

 

 

3.           Assignor hereby covenants that Assignor will, at any time and from
time to time, upon written request therefor, execute and deliver to Assignee any
new or confirmatory instruments which Assignee may reasonably request in order
to fully assign, transfer to and vest in Assignee, and to protect Assignee’s
right, title and interest in and to, any of the items assigned herein or to
otherwise realize upon or enjoy such rights in and to those items.

 

4.           This Assignment shall be binding on and inure to the benefit of the
Parties hereto, their heirs, executors, administrators, successors in interest
and assigns

 

5.           The substantive laws of the State of California, without reference
to its conflict of law provisions, will govern the validity, construction, and
enforcement of this Assignment.

 

6.           This Assignment may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

 

[Signatures on following page]

 

Purchase and Sale Agreement

Exhibit D – Assignment and Assumption of Warranties and Guaranties,

and other General Intangibles

Page 2 of 3 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment the day
and year first above written.

 



ASSIGNOR:      

TNP SRT PORTFOLIO I, LLC, 

  a Delaware limited liability company         By:     Name:     Title:        
  ASSIGNEE:                 , a               By:     Name:     Title:    



 

Purchase and Sale Agreement

Exhibit D – Assignment and Assumption of Warranties and Guaranties,

and other General Intangibles

Page 3 of 3 

 

 

EXHIBIT A

TO

ASSIGNMENT AND ASSUMPTION OF

WARRANTIES AND GUARANTIES, AND OTHER GENERAL INTANGIBLES

 

REAL PROPERTY DESCRIPTION

  

Purchase and Sale Agreement

Exhibit D – Assignment and Assumption of Warranties and Guaranties,

and other General Intangibles

Exhibit A – Real Property Description

 

 

SCHEDULE 1

TO

ASSIGNMENT AND ASSUMPTION OF

WARRANTIES AND GUARANTIES, AND OTHER INTANGIBLE PROPERTY

 

WARRANTIES AND GUARANTIES

 

Purchase and Sale Agreement

Exhibit D – Assignment and Assumption of Warranties and Guaranties,

and other General Intangibles

Schedule 1 – Warranties and Guaranties

 

 

SCHEDULE 2

TO

ASSIGNMENT AND ASSUMPTION OF

WARRANTIES AND GUARANTIES, AND OTHER INTANGIBLE PROPERTY

 

SERVICE CONTRACTS

   

Purchase and Sale Agreement

Exhibit D – Assignment and Assumption of Service Contracts,Warranties and
Guaranties,

and other General Intangibles

Schedule 2 – Service Contracts

 

 

EXHIBIT E

 

CERTIFICATE OF TRANSFEROR

OTHER THAN AN INDIVIDUAL

(FIRPTA AFFIDAVIT)

 

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform _______________________________, a __________________________, the
transferee of certain real property located at 14425 and 14485 Moreno Beach
Drive, in the City of Moreno Valley, County of Riverside, State of California,
commonly known as Moreno Marketplace, that withholding of tax is not required
upon the disposition of such U.S. real property interest by TNP SRT PORTFOLIO I,
LLC, a Delaware limited liability company and wholly owned subsidiary of
STRATEGIC REALTY OPERATING PARTNERSHIP, L.P. (“Transferor”), the undersigned
hereby certifies the following on behalf of Transferor:

 

1.Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

2.Transferor is not a disregarded entity as defined in Income Tax Regulations
§1.1445-2(b)(2)(iii);

 

3.Transferor’s U.S. employer identification number is __________; and

 

4.Transferor’s office address is           :           c/o 400 El Camino Real,
11th Floor

    SanMateo, California 94402

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalty of perjury, I declare that I have examined this certificate and to
the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

 

Dated: ______________________, 2015.

 



  ____________________________________   ________________________________   on
behalf of:       STRATEGIC REALTY OPERATING PARTNERSHIP, L.P.

 





Purchase and Sale Agreement

Exhibit E – Certificate of Transferor Other than an Individual (FIRPTA
Affidavit)

 

EXHIBIT F

 

FORM OF TENANT ESTOPPEL

 



To:     Dated:    

 

 

Re:           Lease Pertaining to Moreno Marketplace, Moreno Valley, California
(the “Property”)

 

Ladies and Gentlemen:

 

The above addressee (“Buyer”) is entering into an agreement to acquire the
Property. The undersigned, as tenant (“Tenant”) acknowledges the right of Buyer
to rely upon the statements and representations of the undersigned contained in
this certificate, and further acknowledges that Buyer will be acquiring the
Property in material reliance on this certificate. Given the foregoing, Tenant
hereby certifies and represents to Buyer (and its lender, successors and
assigns), and Landlord (and its successors and assigns) with respect to the
above-described Lease, as follows (if any blanks do not apply, simply state
“None”):

 

1.Tenant is the lessee under that certain lease (the “Lease”) pertaining to the
Property which is dated [_____________], and includes the following amendments:
[Describe Lease and amendments]

 

2.The name of the current landlord (“Landlord”) is: TNP SRT PORTFOLIO I, LLC.

 

3.The Lease is for the following portion of the Property (the “Premises”): That
certain space identified as [__________] having approximately [___________] of
rentable square feet.

 

4.The initial term of the Lease commenced on [_________] and shall expire on
[__________], unless sooner terminated in accordance with the terms of the
Lease. Tenant has no option to renew or extend the term of the Lease, except as
follows (if none, so state): [_________].

 

5.The Lease, as it may have been modified or amended, contains the entire
agreement of Landlord and Tenant with respect to the Premises, and is in full
force and effect.

 

6.As of the date hereof, Tenant is occupying the Premises and is paying rent on
a current basis under the Lease.

 



Purchase and Sale Agreement

Exhibit F – Form of Tenant Estoppel

Page 1 of 4 

 

 

(a)The minimum monthly or base rent currently being paid by Tenant for the
Premises pursuant to the terms of the Lease is [________] per month and has been
paid through _______________, 2015.

 

(b)Percentage rent (“Percentage Rent”), if any, due under the Lease has been
paid through [________] and the amount of Percentage Rent for [________] was
[________].

 

(c)Common area maintenance, taxes, insurance and other charges (the
“Reimbursables”) due under the Lease, currently in the amount of $__________ per
month, have been paid through [________].

 

7.Tenant has accepted possession of the Premises, and all construction to be
performed by Landlord for the Premises under the Lease has been completed in
accordance with the terms of the Lease and within the time periods set forth in
the Lease. Landlord has paid in full any required contribution towards work to
be performed by Tenant under the Lease, except as follows (if none, so state):
_______________________________________________________.

 

8.The Premises shall be expanded by the addition of the following space on the
dates hereinafter indicated (if none, so state):
______________________________________________________________________.

 

9.No default or event that with the passage of time or notice would constitute a
default on the part of Tenant exists under the Lease in the performance of the
terms, covenants and conditions of the Lease required to be performed on the
part of the Tenant.

 

10.No default or event that with the passage of time or notice would constitute
a default on the part of Landlord exists under the Lease in the performance of
the terms, covenants and conditions of the Lease required to be performed on the
part of Landlord.

 

11.Tenant has no option or right to purchase all or any part of the Property.

 

12.Tenant has not assigned, sublet, transferred, hypothecated or otherwise
disposed of its interest in the Lease and/or the Premises, or any part thereof.

 

13.Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so state):
_____________________________________________________.

 

14.No hazardous substances are being generated, used, handled, stored or
disposed of by Tenant on the Premises or on the Property in violation of any
applicable laws, rules or regulations or the terms of the Lease.

 



Purchase and Sale Agreement

Exhibit F – Form of Tenant Estoppel

Page 2 of 4 

 

 

15.No rentals are accrued and unpaid under the Lease, except for Percentage
Rent, if any, or Reimbursables, if any, which are not yet due and payable.

 

16.No prepayments of rentals due under the Lease have been made for more than
one month in advance. No security or similar deposit has been made under the
Lease, except for the sum of [________] which has been deposited by Tenant with
Landlord pursuant to the terms of the Lease.

 

17.Tenant has no defense, setoff, claim or counterclaim to its obligations under
the Lease, and to date has not asserted any rights of setoff, claim or
counterclaim against Landlord.

 

18.Tenant has not received notice of any assignment, hypothecation, mortgage or
pledge of Landlord’s interest in the Lease or the rents or other amounts payable
thereunder, except as follows (if none, so state):
_____________________________________________.

 

19.The undersigned is authorized to execute this Tenant Estoppel on behalf of
Tenant.

 



  Very truly yours,       TENANT:       [___________________________________]  

[___________________________________]

        By:     Name:     Its:  





 

[GUARANTOR CERTIFICATION AND SIGNATURE FOLLOWS]

 

 



Purchase and Sale Agreement

Exhibit F – Form of Tenant Estoppel

Page 3 of 4 

 

  

GUARANTOR CERTIFICATION

 

The undersigned (“Guarantor”) certifies to Buyer, its lender and their
successors and assigns that he/she/it is guarantor of the Lease described in
this Tenant Estoppel Certificate pursuant to a Guaranty dated __________ ____,
2015 (the “Guaranty”). Guarantor certifies that the Guaranty remains in full
force and effect, and that Guarantor has no offsets or defenses or counterclaims
with respect thereto. Guarantor further certifies that, to the best of its
knowledge, each statement of Tenant set forth in this Tenant Estoppel
Certificate is true, correct and complete. Guarantor acknowledges that Buyer and
its lender are relying upon the accuracy of the statements in this Guarantor’s
Estoppel Certificate.

 



Signed by Guarantor on: GUARANTOR:     _________________ ____, 2015
[________________]         By:     Name:     Title:  

 

Purchase and Sale Agreement

Exhibit F – Form of Tenant Estoppel

Page 4 of 4 

 

 

EXHIBIT G

 

FORM OF SELLER ESTOPPEL

 

To:__________________________ (“Buyer”)

 

Re:Lease Pertaining to Moreno Marketplace, Moreno Valley, California (the
“Property”)

 

Ladies and Gentlemen:

 

The undersigned (“Seller”) hereby acknowledges that Buyer is entering into an
agreement to acquire the Property. The undersigned further acknowledges the
right of Buyer to rely upon the statements and representations of the
undersigned contained in this Certificate and further acknowledges that Buyer
will be acquiring the Property in material reliance on this Certificate. This
Certificate shall survive the Buyer’s acquisition of the Property for a period
of six (6) months from the Closing. Any undefined terms herein shall have the
same meaning as set forth in the Purchase and Sale Agreement between the
undersigned and the Buyer.

 

Given the foregoing, the undersigned hereby certifies and represents to Buyer
(and its lender, successors and assigns), with respect to the above-described
Lease, that to the Actual Knowledge of Seller:

 

1.Tenant is the lessee under that certain lease (the “Lease”) pertaining to the
Project which is dated [_____________] and includes the following amendments:
[Describe Lease and amendments]

 

2.The name of the current landlord (“Landlord”) is: TNP SRT PORTFOLIO I, LLC.

 

3.The Lease is for the following portion of the Property (the “Premises”): That
certain space identified as [__________] having approximately [___________] of
rentable square feet.

 

4.The initial term of the Lease commenced on [_________] and shall expire on
[__________], unless sooner terminated in accordance with the terms of the
Lease. Tenant has no option to renew or extend the term of the Lease, except as
follows (if none, so state): [_________].

 

5.The Lease, as it may have been modified or amended, contains the entire
agreement of Landlord and Tenant with respect to the Premises, and is in full
force and effect.

 

6.As of the date hereof, Tenant is occupying the Premises and is paying rent on
a current basis under the Lease.

 



Purchase and Sale Agreement

Exhibit G – Form of Seller Estoppel

Page 1 of 3 

 

 

(a)The minimum monthly or base rent currently being paid by Tenant for the
Premises pursuant to the terms of the Lease is [________] per month and has been
paid through _______________, 2015.

 

(b)Percentage rent (“Percentage Rent”), if any, due under the Lease has been
paid through [________] and the amount of Percentage Rent for [________] was
[________].

 

(c)Common area maintenance, taxes, insurance and other charges (the
“Reimbursables”) due under the Lease, currently in the amount of $__________ per
month, have been paid through [________].

 

7.Tenant has accepted possession of the Premises, and all construction to be
performed by Landlord for the Premises under the Lease has been completed in
accordance with the terms of the Lease and within the time periods set forth in
the Lease. Landlord has paid in full any required contribution towards work to
be performed by Tenant under the Lease, except as follows (if none, so state):
____________________________________________________.

 

8.The Premises shall be expanded by the addition of the following space on the
dates hereinafter indicated (if none, so state):
____________________________________________________.

 

9.No default or event that with the passage of time or notice would constitute a
default on the part of Tenant exists under the Lease in the performance of the
terms, covenants and conditions of the Lease required to be performed on the
part of the Tenant.

 

10.No default or event that with the passage of time or notice would constitute
a default on the part of Landlord exists under the Lease in the performance of
the terms, covenants and conditions of the Lease required to be performed on the
part of Landlord.

 

11.Tenant has no option or right to purchase all or any part of the Property.

 

12.Tenant has not assigned, sublet, transferred, hypothecated or otherwise
disposed of its interest in the Lease and/or the Premises, or any part thereof.

 

13.Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so state):
____________________________________________________.

 

14.No hazardous substances are being generated, used, handled, stored or
disposed of by Tenant on the Premises or on the Property in violation of any
applicable laws, rules or regulations or the terms of the Lease.

 



Purchase and Sale Agreement

Exhibit G – Form of Seller Estoppel

Page 2 of 3 

 

 

15.No rentals are accrued and unpaid under the Lease, except for Percentage
Rent, if any, or Reimbursables, if any, which are not yet due and payable.

 

16.No prepayments of rentals due under the Lease have been made for more than
one month in advance. No security or similar deposit has been made under the
Lease, except for the sum of [________] which has been deposited by Tenant with
Landlord pursuant to the terms of the Lease.

 

17.Tenant has no defense as to its obligations under the Lease, and to date has
not asserted any rights of setoff, claim or counterclaim against Landlord.

 

18.Tenant has not received notice of any assignment, hypothecation, mortgage or
pledge of Landlord’s interest in the Lease or the rents or other amounts payable
thereunder, except as follows (if none, so
state):____________________________________________________________.

 

19.The undersigned is authorized to execute this Seller Estoppel on behalf of
Seller.

 

SELLER: 

 

Purchase and Sale Agreement

Exhibit G – Form of Seller Estoppel

Page 3 of 3 

 

 

EXHIBIT H

 

FORM OF SELLER TITLE AFFIDAVIT

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

STATEMENT REQUIRED FOR THE ISSUANCE OF ALTA OWNERS AND/OR LOAN POLICIES

 

Commitment No:





 

Date:________________________________



 

To the best knowledge and belief of the undersigned, the following is hereby
certified with respect to the land described in the above commitment:      

 



1.That, except as noted at the end of this paragraph, within the last six (6)
months (a) no labor, service or materials have been furnished to improve the
land, or to rehabilitate, repair, refurbish, or remodel the building(s) situated
on the land; (b) nor have any goods, chattels, machinery, apparatus or equipment
been attached to the building(s) thereon, as fixtures; (c) nor have any
contracts been let for the furnishing of labor, service, materials, machinery,
apparatus or equipment which are to be completed subsequent to the date hereof;
(d) nor have any notices of lien been received, except the following, if any:
       

 



2.That there are no unrecorded contracts or options to purchase the land, except
the following, if any:        

 

3.That there are no unrecorded leases, easements or other servitudes to which
the land or building, or portions thereof, are subject, except the following, if
any:

 

1tenants based upon existing leases as listed on the Rent Roll attached hereto
as Exhibit A and incorporated herein by reference

 



4.That the undersigned is authorized to execute this affidavit, has the ability
to execute all instruments necessary to mortgage or convey the Land pursuant to
authority, and that the owner was properly created and is in good standing in
its state of origin and is properly authorized to do business in the state where
the Land is located.

 

5.That the undersigned has not received any written notice of violation of any
covenants, conditions or restrictions, if any, affecting the Land.

 



6.In order to induce First American Title Insurance Company (the “Company”) to
issue its policy(ies) of title insurance with full knowledge that the Company
will rely upon the accuracy of same, the undersigned hereby agrees as follows:

 

(a)The undersigned does hereby agree to indemnify and hold the Company harmless
of and from any and all loss, cost, damage and expense of every kind, including
attorneys’ fees, which the Company shall or may suffer or incur or become liable
for under its said policy or policies directly or indirectly, due to its
reliance on the accuracy of the foregoing statements or in connection with its
enforcement of its rights under this statement.

 



Purchase and Sale Agreement

Exhibit H – Form of Seller Title Affidavit

Page 1 of 2 

 

  

(b)For and in consideration of the Company issuing one or more of the Title
Policies or endorsements without taking exception to any instruments first
appearing of record creating any interest in the Property (the “Gap Interests”)
after the date on which the loan proceeds are disbursed from the Escrow and
prior to the date on which the applicable instrument (i.e. mortgage,
modification of mortgage, or modification of deed of trust) is recorded in the
Official Records of the applicable jurisdiction in connection with the Escrow
(the “Gap Period”), the undersigned (“Indemnitor”) agrees: (1) Indemnitor has
not agreed to and will not agree to create or in any way cause to be created any
defect, lien, encumbrance or other matter affecting the Property other than
those matters specifically identified as exceptions to coverage in the Title
Reports, and (2) to promptly defend, remove, bond or otherwise dispose of any
Gap Interests which first appear of record within the Gap Period, and Indemnitor
does hereby agree to hold and save the Company harmless, and to protect and
indemnify the Company from and against any and all liabilities or claims of
liability, losses, costs, charges, expenses and damages of any kind or character
whatsoever, including, but not limited to, reasonable attorneys’ fees incurred
or sustained by the Company by reason of, or arising out of any Gap Interests
which first appear of record within the Gap Period which the Company may incur
or sustain directly or indirectly under the Title Policies or endorsements
issued pursuant to this certificate.

 

7.As used in this document, the phrase “best knowledge and belief of the
undersigned” and other references to the owner’s actual knowledge shall mean the
actual, current knowledge of Alan Shapiro and G. Lee Burns, Jr., provided that
so qualifying the owner’s knowledge shall in no event give rise to any personal
liability on the part of Alan Shapiro or G. Lee Burns, Jr., on account of any
breach of any representation and warranty of the owner herein. “Best knowledge”
shall not include constructive knowledge, imputed knowledge, or knowledge Alan
Shapiro and/or G. Lee Burns, Jr. do not have but could have obtained through
further investigation or inquiry.

 



Seller / Owner

   



 

      By     Its    



 

Purchase and Sale Agreement

Exhibit H – Form of Seller Title Affidavit

Page 2 of 2 

 

 

ADDENDUM I

 

DEFINITIONS

 

Terms used in this Agreement shall have the meanings set forth below:

 

1.Actual Knowledge of Buyer (or Buyer’s Actual Knowledge.) The knowledge of any
Responsible Individual of Buyer, without duty of inquiry; provided that so
qualifying Buyer’s knowledge shall in no event give rise to any personal
liability on the part of the Responsible Individual, on account of any breach of
any representation and warranty of Buyer herein. Actual Knowledge shall not
include constructive knowledge, imputed knowledge, or knowledge Buyer or such
Responsible Party do not have but could have obtained through further
investigation or inquiry.

 

2.Actual Knowledge of Seller (or Seller’s Actual Knowledge.) The knowledge of
any Responsible Individual of Seller, without duty of inquiry; provided that so
qualifying Seller’s knowledge shall in no event give rise to any personal
liability on the part of the Responsible Individual, on account of any breach of
any representation and warranty of Seller herein. Actual Knowledge shall not
include constructive knowledge, imputed knowledge, or knowledge Seller or such
Responsible Party do not have but could have obtained through further
investigation or inquiry.

 

3.Additional Rents. All amounts, other than Fixed Rents, due from any Tenant
under any Lease, including without limitation, percentage rents, escalation
charges for real estate taxes, parking charges, marketing fund charges,
reimbursement of Expenses, maintenance escalation rents or charges, cost of
living increases or other charges of a similar nature, if any, and any
additional charges and expenses payable under any Lease.

 

4.Affiliate. Any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with
another Person. An affiliate of a Person includes any officer, director,
managing member, member or general partner, and any record or beneficial owner
of more than 10% of any class of ownership interests in such Person.

 

5.Agreement. This Agreement between Seller and Buyer, including all Addenda,
Schedules and Exhibits attached hereto and incorporated herein by reference.

 

6.Approval Date. The Business Day on or prior to the end of the Due Diligence
Period on which Buyer delivers its Approval Notice to Seller.

 

7.Approval Notice. Buyer’s notice delivered to Seller (if at all) under Section
4(m) of the Agreement.

 



Purchase and Sale Agreement

Addendum I – Definitions

Page 1 of 7 

 

 

8.Assignment of Contracts. An Assignment and Assumption of Service Contracts,
Guaranties and Warranties and Other Intangible Property in the form of Exhibit D
attached hereto.

 

9.Assignment of Leases. An Assignment and Assumption of Leases in the form
attached to this Agreement as Exhibit B.

 

10.Bill of Sale. A Bill of Sale in the form attached to this Agreement as
Exhibit C.

 

11.Business Day. Any day other than a Saturday, Sunday or holiday on which Bank
of America, N.A., located in San Francisco, California, is authorized or
required by law to close for business.

 

12.Buyer. The “Buyer” in the preamble to this Agreement.

 

13.Buyer’s Agents. The employees, agents, contractors, consultants, officers,
directors, representatives, managers and members of Buyer or its Affiliates, and
such other Persons as are acting under the direction of, or on behalf of, Buyer
or any Affiliate of Buyer.

 

14.Buyer Closing Conditions. Conditions precedent to Buyer’s obligation to
consummate this transaction, as set forth in Section 5(a).

 

15.Cash. Immediately available funds to be paid by Buyer at the Closing, as
provided in the Section entitled “Consideration”.

 

16.Closing. The delivery of the Deed and the other documents required to be
delivered hereunder and the payment of the Consideration.

 

17.Closing Date. Ten (10) calendar days after delivery by Buyer of the Approval
Notice.

 

18.Consideration. The total consideration to be paid by Buyer to Seller as
described in the Section entitled “Consideration.”

 

19.Contracts. The service contracts, construction contracts for work in
progress, any warranties thereunder, management contracts, unrecorded reciprocal
easement agreements, operating agreements, maintenance agreements, franchise
agreements and other similar agreements relating to the Property.

 

20.Creditors’ Rights Laws. All bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally, as well
as general equitable principles whether or not the enforcement thereof is
considered to be a proceeding at law or in equity.

 

21.Day. The term “day” used herein and not capitalized means a calendar day.

 



Purchase and Sale Agreement

Addendum I – Definitions

Page 2 of 7 

 

 

22.Deed. A deed in the form in the form attached to this Agreement as Exhibit A.

 

23.Due Diligence Materials. The materials described in Schedule 1 to this
Agreement.

 

24.Due Diligence Period. A period of time commencing on the Effective Date and
ending at 5:00 p.m., California time, thirty (30) days thereafter.

 

25.Earnest Money. The aggregate of the Initial Earnest Money Deposit and the
Remaining Earnest Money Deposit.

 

26.Effective Date. The date set forth in the preamble to this Agreement.

 

27.Environmental Laws. All federal, state, local or administrative agency
ordinances, laws, rules, regulations, orders or requirements relating to
Hazardous Materials.

 

28.Environmental Reports. All environmental reports and investigations relating
to the Property which are available to Seller, which are listed on Schedule 4 to
this Agreement.

 

29.Expenses. All operating expenses normal to the operation and maintenance of
the Property, including without limitation Property Taxes; current installments
of any improvement bonds or assessments which are a lien on the Property or
which are pending and may become a lien on the Property; water, sewer and
utility charges; amounts payable under any Contract for any period in which the
Closing occurs; permits, licenses and inspection fees. Expenses shall not
include expenses which are of a capital nature.

 

30.Expense Reimbursement. That amount necessary to reimburse Buyer for all of
its out of pocket third-party costs and expenses related to the transactions
contemplated by this Agreement, including, without limitation, to consultants
and for third-party reports, for legal fees incurred in connection with
negotiating and entering into a letter of intent, non-disclosure agreement, or
other preliminary document, and this Agreement, and for lender fees (to the
extent not reimbursable to Buyer), up to a maximum, in the aggregate, of
Seventy-Five Thousand and No/100ths Dollars ($75,000.00).

 

31.Fixed Rents. The fixed periodic payments under any Lease.

 

32.General Intangibles. All general intangibles relating to design, development,
operation, management and use of the Real Property; all certificates of
occupancy, zoning variances, building, use or other permits, approvals,
authorizations, licenses and consents obtained from any governmental authority
or other person in connection with the development, use, operation or management
of the Real Property; all engineering reports, architectural drawings, plans and
specifications relating to all or any portion of the Real Property, and all
payment and performance bonds or warranties or guarantees relating to the Real
Property; and all of Seller’s right, title and interest in and to any and all of
the following to the extent assignable: trademarks, service marks, logos or
other source and business identifiers, trademark registration and applications
for registration used at or relating to the Real Property and any written
agreement granting to Seller any right to use any trademark or trademark
registration at or in connection with the Real Property.

 



Purchase and Sale Agreement

Addendum I – Definitions

Page 3 of 7 

 

 

33.Hazardous Materials. Any substance which is (a) designated, defined,
classified or regulated as a hazardous substance, hazardous material, hazardous
waste, toxic substance, pollutant or contaminant under any federal or State of
California law or regulation, (b) a petroleum hydrocarbon, including crude oil
or any fraction thereof and all petroleum products, (c) PCBs, (d) asbestos or
asbestos-containing products, I a flammable explosive, (f) an infectious
material, (g) a radioactive material, (h) a carcinogenic, or (i) a reproductive
toxicant.

 

34.Improvements. All buildings, parking lots, parking garages, signs, walks and
walkways, fixtures and equipment and all other improvements located at or on or
affixed to the Land to the full extent that such items are owned by Seller and
constitute realty under the laws of the state in which the Land is located.

 

35.Initial Earnest Money Deposit. The initial earnest money deposit(s) paid by
Buyer pursuant to the Section entitled “Consideration”, in the amount(s) of Two
Hundred Fifty Thousand and No/100ths Dollars ($250,000.00).

 

36.Land. The land described in Schedule 2 to this Agreement, together with all
appurtenances thereto, including without limitation easements and mineral and
water rights.

 

37.Laws. All Environmental Laws, zoning and land use laws, and other local,
state and federal laws and regulations applicable to the Property, the Parties
and the transactions contemplated by this Agreement.

 

38.Leases. The leases for the Tenants listed in the Rent Roll, together with any
leases executed between the Effective Date and the Closing Date, and all
amendments and modifications thereof.

 

39.Lease Rights. All of Seller’s right, title and interest in and to the Leases
and any and all guarantees of the Leases.

 

40.Major Loss. Any damage or destruction to, or condemnation of, any Real
Property as to which the cost to repair, or the value of the portion taken, as
the case may be, exceeds Two Hundred Fifty Thousand and No/100th Dollars
($250,000.00).

 

41.Major Tenant. Stater Brothers.

 



Purchase and Sale Agreement

Addendum I – Definitions

Page 4 of 7 

 

 

42.Material Adverse Change. An occurrence where the Major Tenant ceases
operating from the Real Property, terminates its Lease and/or files for
protection from its creditors under the Federal Bankruptcy Act or any similar
state equivalent and/or announces that it shall be so ceasing operations,
terminating its Lease and/or filing for such protection.

 

43.Material Damage Floor. Damage in excess of Twenty-Five Thousand and No/100ths
Dollars ($25,000.00) suffered by Buyer as a result of any inaccuracy or breach
of any representation or warranty or covenant (on a cumulative basis and not per
occurrence) by Seller hereunder.

 

44.Minor Loss. Damage or destruction to, or condemnation of, any Real Property
that is not a Major Loss.

 

45.Minor Tenants. All Tenants of the Property other than the Major Tenant.

 

46.Monetary Liens. As defined in the Section entitled “Approval of Title.”

 

47.New Exception. An exception to title to the Real Property that is not (i)
included in or referenced in any title commitment delivered to Buyer prior to
the Approval Date, or in any exception document delivered to Buyer by the Title
Company prior to the Approval Date, (ii) disclosed to Buyer in any of the Due
Diligence Materials, (iii) shown on or referenced in the Survey, (iv) caused by
Buyer or any of Buyer’s Agents, or (v) previously approved in writing by Buyer
or any of Buyer’s Agents.

 

48.Non-Refundable Payment. See Section 3(b).

 

49.Parties. Buyer and Seller.

 

50.Percentage Rents. Rents under any Lease based on a percentage of Tenant
revenue, sales or income, or on the performance of the business of the Tenant.

 

51.Permitted Exceptions. The rights of Tenants, as tenants only, under the
Leases and the exceptions to title approved by Buyer during the Due Diligence
Period, pursuant to the title review procedure set forth in the Agreement.

 

52.Person. An individual, partnership, corporation, business trust, joint stock
company, limited liability company, trust, unincorporated association, joint
venture or governmental authority.

 

53.Personal Property. All of Seller’s right, title and interest in and to the
personal property and any interest therein owned by Seller or held directly for
the benefit of Seller, if any, located on the Real Property and used in the
operation or maintenance of the Real Property.

 



Purchase and Sale Agreement

Addendum I – Definitions

Page 5 of 7 

 

 

54.Property. The Real Property, the Leases, the Personal Property, the General
Intangibles, and the Contracts (excluding Contracts to be terminated by Seller
pursuant to this Agreement).

 

55.Property Taxes. As defined in Section 7(c)(ii)(c), entitled “Property Taxes.”

 

56.Real Property. The Land and Improvements.

 

57.Remaining Earnest Money Deposit. The additional earnest money deposit(s) paid
by Buyer on the Approval Date pursuant to the Section entitled “Consideration”,
in the amount of Five Hundred Thousand and No/100ths Dollars ($500,000.00)

 

58.Rent Roll. The list of each of the Tenants under Leases as of the date of
this Agreement, attached to this Agreement as Schedule 5.

 

59.Rents. Fixed Rents and Percentage Rents.

 

60.Required Tenants. Both of (i) the Major Tenant and (ii) Minor Tenants in the
aggregate occupying seventy-five percent (75%) of the occupied rentable area of
the Property other than the premises occupied by the Major Tenant.

 

61.Responsible Individuals. With respect to Buyer: Stephen Bien; and with
respect to Seller: Alan Shapiro.

 

62.Seller. The “Seller” in the preamble to this Agreement.

 

63.Seller Related Party. Seller, any Affiliate of Seller, and any of its or
their respective shareholders, partners, members, managers, officers, directors,
employees, contractors, agents, attorneys or other representatives of Seller.

 

64.Seller’s Broker. CBRE, Inc.

 

65.Seller Closing Conditions. Conditions precedent to Seller’s obligation to
consummate this transaction, as set forth in Section 5(b)

 

66.Senior Lender. Keybank National Association, the holder of the senior
mortgage on the Property.

 

67.Service Contracts. All Contracts involving ongoing services and periodic
payment therefor, as distinguished from franchise agreements, easements,
guarantees, warranties and the like.

 



Purchase and Sale Agreement

Addendum I – Definitions

Page 6 of 7 

 

 

68.Survey. That certain ALTA/ACSM Land Title Survey of the Property prepared by
American Surveying & Mapping Inc., and delivered to Buyer with the Due Diligence
Materials.

 

69.Tenant(s). Tenants under the Leases and listed on the Rent Roll.

 

70.Tenant Estoppel(s). Estoppel certificates in the form attached to this
Agreement as Exhibit F (or on such other form as may be prescribed in the Tenant
Lease or otherwise permitted under this Agreement), to be provided by Seller as
provided in the Section entitled “Tenant Estoppel(s).”

 

71.Title Company. First American Title Insurance Company at its national,
commercial office located in the City of San Jose, County of Santa Clara, State
of California, whose address is: 1737 North First Street, Suite 500, San Jose,
CA 95112, Attention: Liz Zankich Hahn, (408) 451-7989 (direct), (408) 451-7928
(Fax), email lzankich@firstam.com.

 

72.Title Policy. An owner’s standard coverage ALTA title policy, issued by Title
Company in the amount of the Consideration, dated as of the date and time of
Closing, showing title vested in Buyer subject only to the Permitted Exceptions.

 

73.Transaction Documents. The Deed, Bill of Sale, Assignment of Contracts,
Assignment of Leases, and any and all other agreements entered into by the
Parties in connection with the Closing.

  

Purchase and Sale Agreement

Addendum I – Definitions

Page 7 of 7 

 

ADDENDUM II

 

SELLER’S REPRESENTATIONS AND WARRANTIES

 

Seller hereby represents and warrants to Buyer as follows:

 

A.Organization and Authorization

 

1.           Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, and is
qualified to do business in the state of where the Property is located.

 

2.           Seller has full power and authority to execute and deliver this
Agreement and to perform all of the terms and conditions hereof to be performed
by Seller and to consummate the transactions contemplated hereby. This Agreement
and all documents executed by Seller which are to be delivered to Buyer at
Closing have been duly executed and delivered by Seller and are or at the time
of Closing will be the legal, valid and binding obligation of Seller and is
enforceable against Seller in accordance with its terms, except as the
enforcement thereof may be limited by applicable Creditors’ Rights Laws. Seller
is not presently subject to any bankruptcy, insolvency, reorganization,
moratorium, or similar proceeding.

 

3.           The individuals and entities executing this Agreement and the
instruments referenced herein on behalf of Seller and its constituent entities,
if any, have the legal power, right and actual authority to bind Seller to the
terms and conditions hereof and thereof.

 

4.           Subject to Seller’s satisfaction of the partial release conditions
in the Senior Lender loan documents, neither the execution and delivery of this
Agreement, the consummation of the transactions contemplated by this Agreement,
nor the compliance with the terms and conditions hereof will violate or
conflict, in any material respect, with any provision of Seller’s organizational
documents or to Seller’s Actual Knowledge any statute, regulation or rule, or,
to Seller’s Actual Knowledge, any injunction, judgment, order, decree, ruling,
charge or other restrictions of any government, governmental agency or court to
which Seller is subject, and which violation or conflict would have a material
adverse effect on Seller. Subject to Seller’s satisfaction of the partial
release conditions in the Senior Lender loan documents, Seller is not a party to
any contract or subject to any other legal restriction that would prevent
fulfillment by Seller of all of the terms and conditions of this Agreement or
compliance with any of the obligations under it.

 



Purchase and Sale Agreement

Addendum II – Seller’s Representations and Warranties

Page 1 of 5 

 

 

B.Title Matters

 

1.           Possession; No Transfers. There are no adverse or other parties in
possession of the Property, or any part thereof, with the consent of Seller
except Seller and Tenants. Seller has not granted to any Person any license,
easement, lease, or other right relating to the use or possession of the
Property or any part thereof, except Tenants or the matters shown of record.

 

C.Property Condition, Use and Compliance

 

1.           Compliance with Laws. Except as set forth on Schedule 6 to this
Agreement, to the Actual Knowledge of Seller, Seller has not received written
notice that the use or operation of the Property is in violation of any
applicable Laws.

 

2.           No Regulatory Proceedings. Except as set forth on Schedule 6 to
this Agreement to the Actual Knowledge of Seller, Seller has not received any
written notice of any condemnation, environmental, zoning or other land-use
regulation proceedings that have been instituted, or are planned to be
instituted, which directly identify any of the Property, nor has Seller received
written notice of any special assessment proceedings affecting any of the
Property. Seller shall notify Buyer promptly of any such proceedings of which
any Seller becomes aware prior to Closing.

 

3.           Environmental Matters. To the Actual Knowledge of Seller and except
as set forth in the Due Diligence Materials, there are no Hazardous Materials on
or under the Property in violation of Environmental Laws or which would require
remediation or mitigation under Environmental Laws.

 

D.The Leases

 

1.           Rent Roll. The Rent Roll attached hereto completely and accurately
reflects the material terms and conditions of the Leases in all material
respects as of its date. Except as disclosed on the Rent Roll, to the Actual
Knowledge of Seller, there are no other Tenants at the Property with Seller’s
consent, and no Rents under any Lease has been collected in advance of the
current month. The Rent Roll shall be updated at the Closing to reflect any
changes which occur after the Effective Date.

 

2.           Security Deposits. The Rent Roll sets forth all cash security
deposits held by Seller under the Leases. Seller has not received from any
Tenant or any other Person written notice of any claim (other than for customary
refund at the expiration of a Lease) to all or any part of any security deposit,
except as set forth on the Rent Roll and/or the Tenant Estoppels.

 



Purchase and Sale Agreement

Addendum II – Seller’s Representations and Warranties

Page 2 of 5 

 

 

3.           Leases. Except as set forth in Schedule 6 to this Agreement: (i)
the Leases set forth on the Rent Roll have not been modified or amended except
as set forth on the Rent Roll; (ii) Seller has provided to Buyer complete copies
of all of such Leases identified on the Rent Roll; (iii) to Seller’s Actual
Knowledge, Seller is not in default under any of such Leases and no Tenant has
delivered written notice to Seller of a default on the part of Seller under its
Lease, (iv) to Seller’s Actual Knowledge, no Tenant is in default under any such
Lease, (v) no Tenant has asserted any defense or set-off against the payment of
rent in connection with its Lease or has contested any tax, operating cost or
other escalation payments or occupancy charges payable under its Lease. The
landlord under each Lease is not obligated to complete or pay for any
improvements, or to advance any tenant allowance, except for improvements and
allowances fully paid for or advanced prior to the Effective Date and except as
disclosed in the Due Diligence Documents. To the extent Buyer is delivered a
Tenant Estoppel as to any Lease, such Tenant Estoppel shall supersede and
replace this Section D.3 and the representations of Seller in this Section D.3
shall not apply to such Lease or Tenant to the extent the information therein
contradicts the representation and warranty set forth in this Section.

 

E.Other Matters

 

1.           No Litigation. Except as set forth on Schedule 6 to this Agreement
there is no litigation pending or, to the Actual Knowledge of Seller,
threatened: (i) against Seller that arises out of the ownership of the Property
or that might materially and detrimentally affect the value or the use or
operation of any of the Property for its intended purpose or the ability of such
Seller to perform its obligations under this Agreement; or (ii) by Seller
against any Tenant. Seller shall notify Buyer promptly of any such litigation of
which Seller becomes aware before Closing.

 

2.           No Contracts for Improvements. Except as set forth on Schedule 6 to
this Agreement and in connection with any new leases executed after the
Effective Date and prior to Closing, at the time of Closing there will be no
outstanding written or oral contracts made by a Seller for any improvements to
the Property which have not been fully paid for and Seller shall cause to be
discharged all mechanics and materialmen’s liens arising from any labor or
materials furnished to the Property prior to the time of Closing.

 

3.           Exhibits and Schedules. The Schedules attached hereto, as provided
by or on behalf of Seller, completely and correctly present in all material
respects the information required by this Agreement to be set forth therein,
provided, however, that as set forth in more detail in the Agreement, Seller
makes no representation or warranty as to the completeness or accuracy of any
materials contained in the Schedules that have been prepared by third parties
unrelated to Seller.

 

4.           Seller Not a Foreign Person. Seller is not a “foreign person”
within the meaning of Section 1445(f)(3) of the Internal Revenue Code.

 



Purchase and Sale Agreement

Addendum II – Seller’s Representations and Warranties

Page 3 of 5 

 

 

5.           Patriot Act. Seller is not, nor is any person who owns a
controlling interest in or otherwise controls Seller, (a) listed on the
Specially Designated Nationals and Blocked Persons List maintained by OFAC,
Department of the Treasury, and/or on any other similar list maintained by the
OFAC pursuant to any OFAC Laws and Regulations; or (b) a person either (i)
included within the term “designated national” as defined in the Cuban Assets
Control Regulations, 31 C.F.R. Part 515, or (ii) designated under any Executive
Orders. Neither Seller nor any of its principals or affiliates is (x) a person
or entity with which Buyer is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law, or that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Orders,
or (y) is directly or indirectly affiliated or associated with a person or
entity listed in the preceding clause (x). To the best knowledge of Seller,
neither Seller nor any of its principals or affiliates, nor any brokers or other
agents acting in any capacity in connection with the transactions contemplated
herein (I) directly or indirectly deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Orders, (II) directly or indirectly engages in any transaction
in violation of any Laws relating to drug trafficking, money laundering or
predicate crimes to money laundering or (III) engages in or conspires to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 

6.           Seller’s Due Diligence Materials. To the Actual Knowledge of
Seller, the Due Diligence Materials delivered to Buyer pursuant to this
Agreement are complete, true and correct copies of the Due Diligence Materials
in Seller’s possession.

 

7.           Assumed Service Contracts. Seller is not in default under, and
Seller has received no notice that any event has occurred which with the giving
of notice or the passage of time, or both, would constitute a default under any
Assumed Service Contract. There are no delinquent amounts due and owing under
any Assumed Service Contract.

 

8.           Financial Statements. The operating statements, general ledgers and
reconciliation statements delivered or to be delivered or made available for
review and copying by Seller to Buyer which were prepared by Seller from and
after January 2014, as distinguished from any of the same prepared by third
parties, are (i) complete, and (ii) to the Actual Knowledge of Seller truly,
accurately and completely sets forth the financial condition of the Property.

 

9.           Concessions and Commissions; Options and Rights of First Refusal.
To the Actual Knowledge of Seller and except as set forth in the Leases, (i) the
Tenants are entitled to no concessions, rebates, allowances, or free rent for
any period after the Closing, (ii) subject to Section 13 of this Agreement, none
of the Leases or other instruments that will be assigned to Buyer at Closing
provide for commissions payable by the owner of the Property that have not yet
been paid by Seller, and (iii) none of the Tenants have any options or rights of
first refusal to acquire the Real Property.

 

10.         Employees. Seller has no employees and is not a party to any
collective bargaining agreement.

 



Purchase and Sale Agreement

Addendum II – Seller’s Representations and Warranties

Page 4 of 5 

 

 

F.Miscellaneous

 

1.           Timeliness of Representations and Warranties. All representations
and warranties set forth herein shall be deemed to be given as of the Effective
Date and the Closing Date unless Seller otherwise notifies Buyer in writing
prior to the Closing.

 

2.           Materiality Limitation. Buyer shall not be entitled to any right or
remedy for any inaccuracy in or breach of any representation, warranty or
covenant under this Agreement or any conveyance document unless the amount of
damages proximately caused thereby exceeds the Material Damage Floor.

 

3.           Continuation and Survival of Representations and Warranties, Etc.
All representations and warranties by the respective Parties contained herein or
made in writing pursuant to this Agreement are intended to and shall remain true
and correct as of the time of Closing, shall be deemed to be material, and,
together with all conditions, covenants and indemnities made by the respective
Parties contained herein or made in writing pursuant to this Agreement (except
as otherwise expressly limited or expanded by the terms of this Agreement),
shall survive the execution and delivery of this Agreement and shall survive the
Closing for a period of six (6) months after the Closing, or, to the extent the
context requires, beyond any termination of this Agreement for a period of six
(6) months. Any claim for breach of a representation and warranty given
hereunder must be filed and served within such six (6) month period, or be
deemed waived and released.

 

Purchase and Sale Agreement

Addendum II – Seller’s Representations and Warranties

Page 5 of 5 

 

 

SCHEDULE 1

 

MORENO MARKETPLACE

DUE DILIGENCE MATERIALS

  

·ALTA Survey

 

oPreliminary ALTA/ACSM Land Title Survey prepared by American Surveying and
Mapping dated ___2015

 

·Aged Receivables

 

oA/R as of February 2015



oA/R as of April 2015

 

·Budget

 

o2015 Operating Budget

 

·CAM Recs

 

o2013 CAM Recovery Schedules



o2014 CAM Recovery Schedules

 

·CC&Rs

 

oDeclaration of Protective Covenants, Conditions and Restrictions dated
September 19, 2008

 

·Environmental

 

oPhase One Environmental Site Assessment prepared by Millennium Consulting
Associates, dated August 7, 2015



oLimited Phase II Environmental Site Assessment/Soil Gas Survey prepared by
Millennium Consulting Associates, dated July 15, 2015



oPhase I Environmental Site Assessment prepared by Earth Touch, Inc., dated June
10, 2009

 

·Leases

 

oWells Fargo Bank N.A.

 

§Ground Lease dated September 30, 2006



§Confirmation Date Letter dated December 16, 2008

 

oStater Bros. Markets

 

§Lease dated July 31, 2006



§First Amendment to Lease dated July 8, 2008



§Second Amendment to Lease dated April 12, 2011

 

oVan Natta Real Estate Services, Inc., dba Rancho Belago Realty

 

§Retail Lease dated April 25, 2012

 

oShabbir Bashir and Amna Shabir, dba Amna Eyebrow Threading Salon

 

§Retail Lease dated January 7, 2015

 

Purchase and Sale Agreement

Schedule 1 – Due Diligence Materials

Page 1 of 3 

 

 



oAbdur Rauf and Nasreen Rauf, dba Fantastic Sams Salon

 

§Retail Lease Agreement dated March 23, 2006



§Confirmation of Delivery, dated November 4, 2008



§First Amendment to Retail Lease dated November 12, 2008



§Commencement Letter dated February 18, 2009



§Second Amendment to Retail Lease dated March 24, 2014

 

oSatesh Kelly

 

§Retail Lease dated February 4, 2010



§Lease Commencement Memorandum dated February 2, 2011

 

oSyed S. Raza

 

§Retail Lease dated August 30, 2010



§Lease Commencement Memorandum dated March 4, 2011



§First Amendment to Lease dated June 26, 2015

 

oTruc Nguyen and Khanh Van Le

 

§Retail Lease dated May 31, 2010



§Lease Commencement Memorandum dated February 11, 2011

 

oErik D. Cabrera DDS

 

§Retail Lease Agreement dated July 24, 2008



§Guaranty of Lease dated July 24, 2008



§Lease Commencement Memorandum dated February 18, 2009

 

oSubway Real Estate Corp

 

§Retail Lease Agreement dated May 21, 2009



§Lease Commencement Agreement dated August 10, 2010



§Renewal Letter dated December 20, 2013

 

oLittle Bambinos Pizza, Inc.

 

§Retail Lease dated February 29, 2012



§Notice of Lease Term Dates dated October 17, 2012

 

oCourtney Brower and Jeffrey Alan Marshall Pinkerton, dba Rancho Belago Dance
Company

 

§Retail Lease dated November 2, 2011



§Notice of Lease Term Dates dated August 13, 2012

 

oShady Ballout, dba The Cupcake & Espresso Bar

 

§Retail Lease dated July 29, 2014



§Acceptance of Premises



§Notice of Lease Term Dates dated August 1, 2014



§First Amendment to Retail Lease dated March 20, 2015

 

oWon Hee Kim Jin and Byung Wook Jin, dba Martial Arts Academy

 

§Retail Lease dated June 10, 2013



§Notice of Lease Term Dates dated April 2, 2014



§First Amendment to Retail Lease dated December 11, 2013

 



Purchase and Sale Agreement

Schedule 1 – Due Diligence Materials

Page 2 of 3 

 

 

oJack in the Box

 

§Ground Lease Agreement dated June 30, 2006



§First Amendment to Ground Lease Agreement dated June 23, 2008



§Second Amendment to Ground Lease Agreement dated August 27, 2008



§Third Amendment to Ground Lease Agreement dated October 25, 2008



§Rent Commencement Letter dated January 16, 2009

 

oIsrael Rodriguez Jr., and Maribel Leal, dba Armandos Mexican Restaurant

 

§Retail Lease dated June 30, 2015

 

·Operating Statements

 

oOperating Statement as of December 31, 2011



oOperating Statement as of December 31, 2012



oOperating Statement as of December 31, 2013



oOperating Statement as of December 31, 2014

 

·Property Condition Report

 

oProperty Condition Assessment prepared by Marx/Okubo dated May 13, 2015

 

·Property Taxes

 

oAPN: 486250024-5 for period July 1, 2014 to June 30, 2015



oAPN: 486250025-6 for period July 1, 2014 to June 30, 2015

 

·Rent Roll

 

oRent Roll dated April 17, 2015

 

·Tenant Sales/Financial Statements

 

oFantastic Sams-2013, 2014 2015 ytd (April)



oMoreno Beach Dental-2013



oRancho Belago Dance Company-2013



oRancho Belago Realty-2013

 

·Title

 

oPreliminary Title Report dated April 4, 2015

 



Purchase and Sale Agreement

Schedule 1 – Due Diligence Materials

Page 3 of 3 

 

 

SCHEDULE 2

 

DESCRIPTION OF LAND

  

[ex10-1_tpg79.jpg]

 

Purchase and Sale Agreement

Schedule 2 – Description of Land

Page 1 of 1 

 

 

SCHEDULE 3

 

SERVICE CONTRACTS

 

NONE

 

Purchase and Sale Agreement

Schedule 3 – Assumed Service Contracts

 

SCHEDULE 4

 

ENVIRONMENTAL REPORTS

 

 

Phase One Environmental Site Assessment prepared by Millennium Consulting
Associates, dated August 7, 2015

 

Limited Phase II Environmental Site Assessment/Soil Gas Survey prepared by
Millennium Consulting Associates, dated July 15, 2015

 

Phase I Environmental Site Assessment prepared by Earth Touch, Inc., dated June
10, 2009

  

Purchase and Sale Agreement

Schedule 4 – Environmental Reports

 

 

SCHEDULE 5

 

RENT ROLL

 

[ex10-1_tpg82.jpg] 

  

Purchase and Sale Agreement

Schedule 5 – Rent Roll

Page 1 of 6 

 

 

[ex10-1_tpg83.jpg]

 

 

Purchase and Sale Agreement

Schedule 5 – Rent Roll

Page 2 of 6 

 

  

 [ex10-1_tpg84.jpg]



 

Purchase and Sale Agreement

Schedule 5 – Rent Roll

Page 3 of 6 

 

 

[ex10-1_tpg85.jpg]

 

Purchase and Sale Agreement

Schedule 5 – Rent Roll

Page 4 of 6 

 

  [ex10-1_tpg86.jpg]

 

Purchase and Sale Agreement

Schedule 5 – Rent Roll

Page 5 of 6 

 

 [ex10-1_tpg87.jpg] 

 

Purchase and Sale Agreement

Schedule 5 – Rent Roll

Page 6 of 6 

 

 

SCHEDULE 6

 

EXCEPTIONS TO SELLER REPRESENTATIONS AND WARRANTIES

 

None.

 



Purchase and Sale Agreement

Schedule 6 – Exceptions to Seller Representations and Warranties

Page 1 of 1 

